--------------------------------------------------------------------------------

Exhibit 10.1
 
COLLECTIVE BARGAINING AGREEMENT


By and Between


AIR METHODS CORPORATION


And


OFFICE AND PROFESSIONAL EMPLOYEES
INTERNATIONAL UNION, LOCAL 109


August 28, 2014 through December 31, 2016

--------------------------------------------------------------------------------

TABLE OF CONTENTS



ARTICLE 1 Purpose of Agreement




ARTICLE 2 Recognition




ARTICLE 3 Agency Shop & Check Off




ARTICLE 4 Management Rights




ARTICLE 5 Non-Discrimination




ARTICLE 6 Grievance Procedure




ARTICLE 7 System Board of Adjustment




ARTICLE 8 No Strike / No Lockout




ARTICLE 9 Discipline and Discharge




ARTICLE 10 Union Representation




ARTICLE 11 Seniority




ARTICLE 12 Seniority List




ARTICLE 13 Reduction in Workforce




ARTICLE 14 Job Posting and Bidding




ARTICLE 15 Training




ARTICLE 16 Schedules of Service




ARTICLE 17 Workover




ARTICLE 18 Pilot Status




ARTICLE 19 Pilot Classifications




ARTICLE 20 Fees & Physical Exams




ARTICLE 21 Moving Expenses

i

--------------------------------------------------------------------------------

ARTICLE 22 Travel Pay




ARTICLE 23 Leaves of Absence




ARTICLE 24 On-the-Job Injury




ARTICLE 25 Holidays




ARTICLE 26 Sick Leave




ARTICLE 27 Vacation




ARTICLE 28 Health Insurance




ARTICLE 29 401(k) Plan




ARTICLE 30 Jury Duty




ARTICLE 31 Bereavement Leave




ARTICLE 32 Severance Pay




ARTICLE 33 Bulletin Boards




ARTICLE 34 General and Miscellaneous




ARTICLE 35 Equipment and Facilities




ARTICLE 36 Productive Work Environment




ARTICLE 37 Savings Clause




ARTICLE 38 Duration




APPENDIX A Base Pay, Methodology for Determining Where a Pilot Initially Fits in
the Scale, Base Assignment, ACCRA Geographic Differential Pay, Initial Training,
Relief Pilots, Supplemental Pay, Definitions




APPENDIX B Base ACCRA Ratings

ii

--------------------------------------------------------------------------------

PARTIES TO AGREEMENT


This Agreement is entered into between Air Methods Corporation hereinafter
called the “Company” and the Office and Professional Employees International
Union, and its Local 109, hereinafter jointly called the “Union” or the “OPEIU.”


ARTICLE 1
Purpose of Agreement


Section 1.1


The purpose of this Agreement is, in the mutual interest of the Company and its
Pilots, to provide for the operation of the services of the Company under
methods that will further, to the fullest extent possible, the safety of air
transportation and the efficiency of operation


Section 1.2


No Pilot covered by this Agreement will be interfered with, restrained, coerced
or discriminated against by the Company or the Union, its officers, or its
agents because of membership or non-membership in the Union, or any lawful
activity under the Railway Labor Act not in violation of this Agreement.


Section 1.3


It is understood, whenever in this Agreement, Pilots or jobs are referred to in
the male gender, it shall be recognized as referring to both male and female
Pilots.


Section 1.4


This Agreement sets forth the entire understanding and agreement of the parties
and may not be modified in any respect except by writing subscribed to by the
parties. This Agreement supersedes all previous agreements, commitments, or
practices, oral or written, between the Company and the Union and/or the Pilots,
and expresses all of the obligations of and restrictions imposed upon each of
the respective parties during its term. The waiver of any provision of this
Agreement or any breach of this Agreement by either party during the term of the
Agreement shall not constitute a precedent for the future waiver of any breach
or provision. Nothing in this Agreement shall prohibit the parties from
bargaining on any issue they desire if both parties mutually agree to do so
during the term of this Agreement.


Section 1.5


This document, together with all exhibits, memoranda of understanding, letters
of agreement, and letters of interpretation incorporates the complete agreement
between the parties on all issues specifically addressed herein.


Section 1.6


The parties agree that any past practices established prior to the date of this
Agreement shall not create any contractual or legal obligation to continue such
practices following the effective date of this Agreement.
1

--------------------------------------------------------------------------------

ARTICLE 2
Recognition


Section 2.1


This Agreement is made and entered into in accordance with the provisions of
Title II of the Railway Labor Act, as amended, by and between Air Methods
Corporation (the “Company”) and the Office and Professional Employees
International Union (the “Union”) representing employees composed of the craft
and class of Flight Deck Crew Members (hereafter called “Pilots”) as certified
by the National Mediation Board in Case Number R-6949, September 16, 2003.


The Company hereby recognizes the Union as the sole collective bargaining agent
and authorized representative for those employees described in Section 1 above,
to represent them and, on their behalf, to negotiate and conclude agreements
with the Company as to hours of work, wages, and other conditions of employment
in accordance with the provisions of the Railway Labor Act, as amended. This
Collective Bargaining Agreement and any formal letters of agreement between the
Company and the Union may be collectively referred to as the “Agreement.”


Section 2.2


This Agreement covers all emergency medical revenue flying performed by the
Company with Pilots on its payroll. All emergency medical revenue flying covered
by this Agreement shall be performed by Pilots whose names appear on the Air
Methods Corporation Pilot’s System Seniority List. If Air Methods Corporation
establishes a non-emergency medical service, OPEIU may process representation
rights for the Pilots of that service in accordance with applicable regulations.
Air Methods Corporation will not oppose OPEIU’s petitioner status in those
proceedings.


Section 2.3


In the event the Company sells all or part of its helicopter operations to
another carrier during the term of this Agreement, in advance of such sale, the
Company shall give notice of the existence of this Agreement to such Successor
Carrier and shall make reasonable effort to persuade such Successor Carrier to
agree to the continuation of the terms set forth in this Agreement. In the event
the Successor Carrier does not adopt the terms of this Agreement, the Company
shall not be liable for any differences (in hours, wages, benefits, or all other
working conditions) after the effective date of the change of ownership.


Section 2.4


In the event the Company acquires all or substantially all of the assets or
equity of another carrier, or another air carrier acquires all or substantially
all of the assets or equity of the Company, the Company will meet promptly with
the Union to discuss the effects of the transaction on the bargaining unit.
These discussions shall not be pursuant to Section 6 of the Railway Labor Act,
and reaching an agreement with the Union shall not be a prerequisite for
closing, or any other aspect of the transaction or operations pursuant to the
transaction.
2

--------------------------------------------------------------------------------

ARTICLE 3
Agency Shop & Dues Check Off


Section 3.1


Membership in the Union is not compulsory. Pilots have a right to join, not
join, maintain, or drop their membership in the Union as they see fit. Neither
party shall exert any pressure on or discriminate against any Pilot as regards
such matters


Section 3.2


Each Pilot covered by this Agreement who was hired prior to or after the
execution of this Agreement shall become a member or an agency fee payer within
sixty (60) days after his/her date of hire or the effective date of this
agreement and shall be required as a condition of continued employment by the
Company to pay an equivalent agency fee, so long as this agreement remains in
effect. The agency fee referred to in the Section shall be equal to the Union’s
regular and usual initiation fee and its regular, uniform and usual monthly
dues. Notwithstanding the foregoing, nothing herein shall be construed to be in
violation of or in conflict with the provisions of the Railway Labor Act.


Section 3.3


During the life of this Agreement, the Company agrees that upon receipt of a
properly executed Authorization of Payroll Deductions, voluntarily executed by a
Pilot, it will make bi-weekly deductions from the Pilot’s earnings after other
deductions authorized by the Pilot or are


required by law have been made, to cover the current standard bi-weekly
assessments and/or initiation fees or agency fees uniformly levied in accordance
with the Constitution and bylaws of the Union as set forth in the Railway Labor
Act.


Any authorizations for payroll deductions under this Article shall be effective
the first day of the month following its receipt by the Payroll Department and
shall apply to the next paycheck for which dues deduction or agency fees is
made.


Section 3.4


The Company remittance to the Union will be accompanied by a list of the Pilots’
names and employee numbers of the Pilots for whom the deductions have been made
in that particular month and the individual amounts deducted. Deductions shall
be remitted to the designated Financial Officer of the Union not later than the
tenth of each month.


Section 3.5


Collection of dues or agency fees not deducted because of insufficient current
earnings missed because of clerical error or inadvertent error in the accounting
procedures, agency fees missed due to delay in receipt of the Authorization for
Payroll Deductions, shall be the responsibility of the Union and shall not be
the subject of payroll deductions from subsequent paychecks, and the Company
shall not be responsible in any way for such missed collections. It shall be the
Union’s responsibility to verify apparent errors with the individual Pilot prior
to contacting the Payroll Department. The total or balance of unpaid dues,
assessments and/or initiation fees or agency fees due and owed the Union at the
time a Pilot terminates his employment shall be deducted from the final paycheck
in accordance with applicable law.
3

--------------------------------------------------------------------------------

Section 3.6


An Authorization for Payroll Deduction under this Article shall be irrevocable
for the term of this Agreement or for a period of one (1) year from the date the
Authorization is first executed, whichever occurs sooner. Revocation shall
become effective when the Pilot serves written notice on the Payroll Department
to revoke such Authorization for Payroll Deductions. An Authorization for
Payroll Deduction shall automatically be revoked if:



A. The Pilot transfers to a position with the Company not covered by the
Agreement;




B. The Pilot’s service with the Company is terminated;




C. The Pilot is furloughed.



Section 3.7


Upon written demand from the Union, the Company shall terminate any employee
within the bargaining unit who fails to tender the sum due the Union under
Section Two of the Article within thirty (30) days from the date such sum is due
provided the Union informs the Company and the employee in writing and allows
him/her and additional fifteen (15) days after the 30th day of delinquency. If
the employee fails to resolve his/her dues delinquency with the Union during
this fifteen (15) day period and after notification to the Company by the Union,
the Company will terminate the employee effective the end of that payroll
period.


Section 3.8


Any dispute between the Company and the Union arising out of the interpretation
or application of this Article, when reduced to writing as a grievance, shall be
subject to the Grievance Procedure by initially referring the grievance to Step
Three. The grievance thereafter may be processed in accordance with the
provisions of Articles 6 and 7 in this Agreement.


Section 3.9


The Union agrees to hold the Company harmless and to indemnify the Company
against suits, claims, liabilities, and reasonable and customary attorney's fees
which arise out of or by reason of any action taken by the Company under the
terms of this Article.


Section 3.10


It is further agreed between the parties that the Union shall notify each Pilot
of their Beck rights as provided by law.
4

--------------------------------------------------------------------------------

ARTICLE 4
Management Rights


Section 4.1


The Union recognizes that the management of the business of the Company and the
direction of the working force are vested exclusively with the Company, subject
to the expressed provisions of this Agreement.


Section 4.2


Except as restricted by an express provision of this Agreement, the Company
shall retain all rights to manage and operate its business and work force,
including but not limited to the right to sell, or discontinue or diminish in
whole or part to determine where and when to operate scheduled or unscheduled
flights; to determine its marketing methods and strategies; and to determine the
type of aircraft it will utilize to negotiate customer contracts consistent with
their requirement, to determine the number of workover hours to be worked, the
qualifications of Pilots it may employ and to adopt, modify and rescind
reasonable work and safety rules.


Section 4.3


The exercise of any right reserved herein to manage in a particular manner, or
the non-exercise of such right, shall not operate as a waiver of the Company’s
rights hereunder, or preclude the Company from exercising the right in a
different manner or at a future date.


Section 4.4


It is further agreed that the rights specified herein may not be impaired by an
arbitrator or arbitration even though the parties may agree to arbitrate the
issue involved in a specific manner as provided in the Grievance and Arbitration
Procedure set forth elsewhere in this Agreement.


Section 4.5


Under any contract of services or joint venture agreement/arrangement where the
Company’s Operating Certificates are utilized for emergency medical service, the
flight deck crew members will be covered by this contract.


ARTICLE 5
Non Discrimination


There shall be no discrimination by the Company or the Union in the application
of the terms of this Agreement because of race, color, religion, national
origin, age, sex or handicap. The Company and the Union will comply with
applicable laws prohibiting discrimination.
5

--------------------------------------------------------------------------------

ARTICLE 6
Grievance Procedure


Section 6.1


Disputes relating to the interpretation or application of the specific
provisions of this Agreement may be the subject of a grievance. Any such
grievance shall be processed in the following manner:



Step 1. The Pilot shall first attempt to resolve the grievance with his
immediate supervisor within ten (10) calendar days from the date of the
occurrence of the event giving rise to the grievance, or within ten (10)
calendar days of the date the Pilot knew or should have known of such event. The
supervisor shall give his answer within ten (10) calendar days from that date,
after receiving permission to resolve said grievance from either the applicable
Operations Manager, Program Director or Designee.




Step 2. If the grievance is not resolved at Step 1 to the satisfaction of the
grievant, the grievance shall be reduced to writing and presented to the
designated representative of the Company within seven (7) calendar days after
the receipt of the immediate supervisor’s answer. The written grievance must
state the nature of the grievance, the circumstances out of which the grievance
arose, the remedy or correction requested and the specific provisions of the
Agreement alleged to have been violated. The Company representative will give
his answer to the grievant in writing with a copy to the Union within seven (7)
calendar days after the receipt of the grievance.




Step 3. In the event the decision by the Company representative is unacceptable
to the aggrieved employee or union, it may be appealed in writing to the
designated representative of the Company within seven (7) calendar days of the
receipt of the decision. The appeal must include a statement of the reasons the
grievant believes the decision was erroneous. The Company’s representative shall
render a decision on the appeal in writing within seven (7) calendar days of
receipt of the appeal. The Company and International Union will designate one
senior official each of whom is authorized to and must meet and confer on any
grievance to endeavor to resolve the grievance before the grievance is advanced
to the System Board of Adjustments. In the event the grievance cannot be
resolved, the Union may request review at the System Board of Adjustment,
provided the request for review is made within 14 calendar days of receipt by
the Union of written notice from the Company of the failed grievance resolution.



Section 6.2


In the event a non-probationary Pilot who has been discharged wishes to grieve
such discharge, the grievance must be presented at Step 2 within seven (7)
calendar days after the termination.
6

--------------------------------------------------------------------------------

Section 6.3


All provisions of this Article shall apply to Union grievances except such
grievances shall be presented to the designated Company representative at Step
2.


Section 6.4


Any grievance not presented and processed in the manner, and within the time
limits set forth above, shall be waived and deemed null and void provided,
however, at any time in advance of the expiration of such time limit the parties
may agree, by mutual written consent, to extend any time limit for a specified
period of time. Compliance with all time limits specified in this Article shall
be determined by the date of mailing as established by postmark.


Section 6.5


The Company and the Union agree to furnish to the other party the names of their
designated representatives charged with administration of the grievance
procedure within thirty (30) calendar days after the execution of this
Agreement. Any changes in these representatives shall be furnished to the other
party in writing.


Section 6.6


The Union and the Company may, by mutual agreement in writing, elect to bypass
any or all steps in this Article and proceed to the System Board of Adjustment
in accordance with Article 7 of this Agreement.


Section 6.7


All grievances resolved at any step of this grievance procedure prior to the
Systems Board of Adjustment shall be on a non-precedent basis unless mutually
agreed otherwise.


Section 6.8


If a grievant is exonerated, his personnel file shall be cleared of all
references to the incident in question, consistent with applicable Federal
regulations and may not be used in future disciplinary actions against the
Pilot. A grievant that is cleared of all charges shall be made whole in every
respect.


ARTICLE 7
System Board of Adjustment


Section 7.1


In compliance with Section 204, Title II of the Railway Labor Act, as amended,
this Agreement establishes a System Board of Adjustment, which shall be called
the Air Methods Pilots’ System Board of Adjustment, hereinafter called “the
Board.”


Section 7.2


The Board has jurisdiction over timely filed and appropriately processed
grievances arising out of the interpretation and application of the specific
provisions of this Agreement relating to rates of pay, rules, working
conditions, discipline and discharge. The procedures set forth in this Article
are the exclusive and mandatory forum for all such disputes.
7

--------------------------------------------------------------------------------

Section 7.3


The Board does not have jurisdiction over any dispute unless all of the
procedures required by the Grievance Procedure provided for in this Agreement
have been timely and completely exhausted in the dispute, and the dispute has
been properly submitted to the Board pursuant to the provisions of this Article.


Section 7.4


Neither the Systems Board nor Arbitrator shall have any jurisdiction to modify,
add to or otherwise alter or amend any of the terms of this Agreement or to make
any decision that has such an effect.


Section 7.5


The Board shall consist of four members, two of whom shall be selected and
appointed by the Company and two of whom shall be selected and appointed by the
President of the Local Union. In disciplinary cases, no Board member from either
side shall have previously made an authoritative decision regarding the merits
of the controversy, including decisions to appeal the matter to a higher level.
If this occurs the Board member(s) will not participate as a Board member and a
alternate Board member(s) will participate in the System Board of Adjustment. A
Board member appointed by the Union shall serve as chairman and a Board member
appointed by the Company shall serve as vice-chairman in even years, and a Board
member appointed by the Company shall serve as chairman and a Board member
appointed by the Union shall serve as vice-chairman in odd years. The
vice-chairman shall act as chairman in his absence.


Each Board member has a vote in connection with all actions taken by the Board.
In the event the four Board members cannot reach a decision with respect to a
particular dispute, the Board will select a neutral member who will decide the
dispute. In the event the Board cannot agree on a neutral member, within seven
(7) calendar days thereafter either party may request that the Federal Mediation
and Conciliation Services (FMCS) submit a list of seven (7) arbitrators, all of
whom are members of the National Academy of Arbitrators. The Arbitrators shall
be selected in accordance with the rules of FMCS. The Board hearing before the
third party neutral member shall be conducted in accordance with the FMCS rules.


Section 7.6


The Board will meet quarterly in a location determined by mutual agreement,
provided that at such time there are cases on file with the Board for its
consideration.


Section 7.7


Any expenses incurred by Board members appointed by one of the parties to this
Agreement will be paid by that party. The fees and expenses of any neutral
member of the Board shall be borne equally by the Company and the Union.
8

--------------------------------------------------------------------------------

Section 7.8


Disputes may only be submitted to the Board by the President of the Local Union
or a duly designated officer of the Union or the Company’s Vice President of
Human Resources or designee.


Section 7.9


Decisions by the Board are final and binding on the Company, the Union and the
affected Pilots, provided they conform to Section 7.4 above.


Section 7.10


The party appealing a final decision under the Grievance Procedure in this
Agreement shall submit the dispute for consideration by the Board within
fourteen (14) calendar days of that decision as provided in Section 6.1, Step 3.
A list of potential witnesses, including all papers and exhibits known to the
appealing party shall be submitted to the Board seven (7) days prior to a
scheduled Board of Adjustment. Neither party will intimidate or coerce any
witness so identified. If the appeal is not made within this fourteen (14) day
period, the Board does not have jurisdiction over the dispute. The Company will
identify new witnesses or exhibits to the Union not later than seven (7) days
prior to the Arbitration, if those witnesses or exhibits had not been provided
to the System Board.


Section 7.11


All disputes referred to the Board shall be sent to the Vice President of Human
Resources for the Company and his/her office shall assign a docket number
according to the order in which the dispute is received. However, grievances
involving suspension or discharge shall be given preference for disposition. All
grievances that have been properly submitted to the System Board at least 10
days prior to the scheduled hearing date shall be included on the docket and be
heard by the Board at that time.


Section 7.12


The appealing party will ensure that a copy of the petition is served on the
members of the Board. Each case submitted to the Board must state:



A. The question or questions at issue;




B. a statement of the facts with supporting documents;




C. a reference to the applicable provisions of the Agreement alleged to have
been breached;




D. the position of the aggrieved party; and




E. the remedy requested.

9

--------------------------------------------------------------------------------

Section 7.13


Decisions by the Board shall be rendered no later than thirty (30) calendar days
after the close of the hearing or receipt of post-hearing briefs.


Section 7.14


The Company and the Union shall, in good faith, attempt to make a joint
submission of their dispute to the Board. If the parties are unable to agree on
a joint submission, the appealing party shall file a submission with the Board
containing all of the information described in Article 6, Section 1, and the
responding party may do the same. Any party filing a submission with the Board
pursuant to this Article shall serve a copy of its submission with the other
party.


Section 7.15


The parties agree that each Board member is free to discharge his duties in an
independent manner without fear of retaliation from the Company or the Union
because of any action taken by him in good faith in his capacity as a Board
member.


ARTICLE 8
No Strike / No Lockout


Section 8.1


Neither the Union or any of its agents (stewards) nor any of its members will
collectively, concertedly, or in any manner engage in a strike, sick-out,
boycott, sympathy strike, slow down or work stoppage of any kind during the term
of this Agreement. During the term of this Agreement, the Company agrees not to
lock out any of the employees covered by this Agreement. It is further
understood that the duly-authorized representatives of the Union shall use their
best efforts on behalf of the Union to actively encourage the employees engaging
in a violation of this Section to cease such conduct. If the Company knows one
of its Customers will have a primary picket line, the Company will notify the
Pilot before dispatching the Pilot to the location. A Pilot may refuse to take
an assignment to cross a picket line if he has reasonable safety concerns based
on verifiable incidents of picket line misconduct at the site. In such cases,
the Company reserves the right to meet Customer needs however it deems
appropriate.


Section 8.2


Employees found to be in violation of the terms of this Section shall be subject
to discharge. Such discharge shall not be subject to the grievance procedure or
System Board of Adjustment and Arbitration provisions of this Agreement, except
as to the question of whether the Pilot engaged in such a violation.


ARTICLE 9
Discipline and Discharge


Section 9.1


Pilots may be subject to disciplinary action, up to and including discharge for
just cause including violation or infraction of Company rules or policies, or
for violating this Agreement. The Company will use a system of progressive
discipline except for those items identified in Section 9.2.A. The Company may
suspend a Pilot with pay prior to notifying him of the nature of the charge
against him. Within seven (7) calendar days of the date of suspension the
Company will inform the Pilot in writing, with a copy to the Union, of the
nature of the charge and its decision on the type of discipline that should be
imposed.
10

--------------------------------------------------------------------------------

Section 9.2


If an incident occurs, or is believed to have occurred, which could result in
discipline or discharge, the Pilot involved may be asked to attend an
investigatory meeting. Upon the Pilot’s request he shall be entitled to Union
representation at the investigatory meeting. The Pilot shall be informed of the
reason(s) for the meeting in sufficient time to discuss it with a Union
representative prior to the meeting being held. At the conclusion of the
investigatory meeting the Pilot will be notified in writing of the decision and
may be held out of service by the Company, with or without pay.



A. A Pilot may be immediately removed from the payroll and suspended without pay
or discharged if he violates the FAA Drug/Alcohol policy or commits other acts
of serious misconduct.




B. In the event the Pilot feels he has been unjustly disciplined or discharged,
the Pilot or Union may appeal in writing the Company’s decision to the Company
designee within seven (7) calendar days of the adverse action against the Pilot.
Such appeal will be taken at Step 2 of the Grievance Procedure.



Section 9.3


In a case where a Pilot is called into a meeting where as a result disciplinary
action could be taken against him, the Pilot may request to be accompanied by
his Steward, and such a request will be granted by the Company. Request for a
steward or alternate shall be honored if they are available within a reasonable
time not to exceed forty-eight (48) hours, provided the Company incurs no
workover or travel costs whatsoever. If a Pilot at the base, while on duty, is
selected to attend such meeting as a representative of the Pilot being
investigated, he shall suffer no loss in pay. If called to take a mission, the
Pilot and the one being investigated shall reschedule said meeting at the
earliest possible time. The parties agree that there shall be no delay in the
duty Pilot taking the mission.


Section 9.4


Disciplinary records involving safety matters shall not serve as a basis for any
disciplinary action after five (5) years from the date of issuance.


Section 9.5


Customer complaints or correspondence of a derogatory nature shall not serve as
the basis for discipline after twelve (12) months from the date of issuance
unless within the twelve (12) month period there has been a recurrence of the
same or similar nature.
11

--------------------------------------------------------------------------------

Section 9.6


The parties recognize that flight safety is paramount to the well-being of the
business, patients and employees. The Pilots acknowledge it is essential to
abide by all applicable FAR’s. The parties further agree that neither will rely
upon any discipline administered prior to the execution of the 2006 Agreement.


Section 9.7


If the Customer desires the removal of a pilot from their program the Company
will notify the Union in writing of that request.


ARTICLE 10
Union Representation


Section 10.1


In the event it is necessary for a Union representative to enter the premises
owned or leased by the Company to discuss the application of this Agreement, the
Union representative shall notify the manager for the particular location, and
they shall arrange a mutually satisfactory time, date and place for the visit
within a five (5) day period thereafter. The Union representative shall not take
any action that would interrupt or in any way interfere with the Company’s
operations or the job duties of any employee. Such visits shall comply with
customer or base entrance requirements.


Section 10.2


The Company will not be obligated to deal with any Union representative who has
not been designated in writing to be an authorized representative of the Union.


Section 10.3


The Union may elect or appoint Pilots to be primary job steward(s) and
alternate(s) to conduct Union business and shall notify the Company, in writing,
of their election, appointment or removal. Pilots who have been designated as
primary stewards (and the alternate steward in the absence of the primary
steward) shall be granted reasonable time to investigate, present and process
grievances during their normal duty hours without loss of pay, provided it does
not cause a delay in meeting mission requirements. Stewards or alternates who
serve their fellow Pilots shall be considered Union representatives.


Section 10.4


The Company and the Union desire that complaints and grievances shall be settled
whenever possible with supervisors at the location where the complaint or
grievance originates. It is understood and agreed that a steward’s activities
shall fall within the scope of the following functions:



A. To consult with a Pilot(s) regarding a presentation of a complaint or
grievance that the Pilot(s) desires to present. Stewards shall be permitted to
present grievances to management and attempt to resolve any grievance.

12

--------------------------------------------------------------------------------

B. To present a grievance or complaint to a Pilot’s immediate supervisor in an
attempt to settle the matter. Stewards shall be granted the right to consult
with Pilots at their base for the purpose of enforcing the provisions of this
Agreement.




C. To investigate a complaint or grievance as defined in the grievance
procedure.



Section 10.5


The Company and the Union agree that a minimum amount of time shall be spent in
the performance of steward duties.


ARTICLE 11
Seniority


Section 11.1


Seniority of a new hire Pilot shall begin on the date the Pilot is entered on
the Company's payroll.



A. It is understood and agreed Pilots who are employed by AMC at the time of
this Agreement shall be placed on the Company seniority list using their
original date of hire with AMC or, if applicable, their original date of hire
from a previously acquired Company.




B. In the event of future acquisitions or mergers, the Company will meet
promptly with the Union for the purpose of integrating the Pilot groups.



Section 11.2


There shall be two (2) types of seniority, Company Seniority and Bidding
Seniority.



A. Company Seniority – Company Seniority shall be defined as a Pilot's length of
service with the Company or present customer, regardless of location, and except
as provided for elsewhere in this Agreement, shall govern pay rates, and accrual
or granting of paid days off pursuant to Vacation - Article 27 of this
Agreement. Company Seniority shall be adjusted for Leaves of Absence as provided
for in Leaves of Absence - Article 23 of this Agreement.




B. Bidding Seniority – Bidding Seniority shall be defined as a Pilot’s length of
uninterrupted Pilot credited service with the Company less all time spent
outside of the bargaining unit as defined in Section 3 of this Article. Bidding
Seniority shall govern all Pilots covered by this Agreement in bidding for job
assignments and vacancies as provided for in this Agreement.



Section 11.3


A Pilot who is promoted to a non-flying or supervisory position shall stop
accruing bidding seniority, unless they return to flying duties within twelve
(12) calendar months. Such Pilot shall continue to accrue Company Seniority and
retain his Bidding Seniority less all time spent outside the bargaining unit.
13

--------------------------------------------------------------------------------

If said Pilot returns to flying duty, it shall be in accordance with his Bidding
Seniority. If a Pilot is terminated while in a supervisory or non-flying
position, such Pilot shall have no rights under this Agreement.


Section 11.4


A Pilot’s seniority shall be nullified and his/her employment shall be
terminated if any of the following occur:



A. Resignation or retirement;




B. Discharge for cause;




C. Failure to accept an open position while on Transition Status as provided in
Article 13, Section 1.




D. Failure to inform the designated Company representative in person or by
certified mail of his intention to return to work as provided for in the
Reductions in Workforce - Article 13, Section 5(A);




E. Failure to return to work on or before a date specified in the notice of
recall from the designated Company representative after a layoff as provided for
in the Reductions in Workforce - Article 13, Section 5(B);




F. A Pilot’s seniority and recall rights shall terminate after being on furlough
for a period of three (3) calendar years.



Section 11.5


Disputes arising over seniority shall be handled in accordance with Grievance
Procedure and System Board of Adjustment outlined in this Agreement.


ARTICLE 12
Seniority List


Section 12.1


The Air Methods Corporation Pilot System Seniority List shall consist of the
seniority number, name, and bidding seniority date of all Pilots covered by this
Agreement. The Company will post the Seniority List on its web page. Thereafter
Pilots may post the Seniority List on the bulletin boards, where permitted,
and/or in the Union information book. Copies of the Seniority List will be
furnished to the Union. All Seniority lists shall include the date that they are
published.


Section 12.2


When two or more Pilots are employed on the same date, they shall be placed on
the seniority list according to the last four digits in their Social Security
number. The Pilot with the lowest last four digits will be awarded the most
senior position.
14

--------------------------------------------------------------------------------

A. In the event more than one Pilot is hired from a newly acquired contract such
Pilots shall be placed at the bottom of the seniority list in order of their
time in service with the previous company.



Section 12.3


The Company agrees to update the seniority list each six (6) months, beginning
with the effective date of this Agreement with a copy to the Union. A Pilot
shall have a period of thirty (30) days after the posting of the seniority list
to protest to the Company any omission or incorrect posting affecting his
seniority. Pilots on vacation, leave of absence, or furlough shall be permitted
thirty (30) days after their return to duty to make any protest concerning his
seniority. Once the thirty (30) day period has expired without a protest, the
posting will be considered correct and shall not be subject to further protest,
unless the omission or incorrect posting was the result of a clerical error on
the part of the Company.


ARTICLE 13
Reductions in Workforce and Transition Status


Section 13.1


If there is a loss of a contract, base closure, or other reduction in the
workforce, a Pilot’s seniority, pursuant to Seniority – Article 11 of this
Agreement, shall govern the layoff. Pilots with the least seniority at the
affected base(s) shall be laid off first. The Company shall give at least
fourteen (14) days notice of an impending layoff unless prevented from doing so
due to causes beyond its control, or eighty-four (84) hours pay in lieu thereof.


A Pilot who experiences a reduction in force shall be placed on Transition
Status for fourteen (14) days after the Pilot’s layoff date. While on Transition
Status, a Pilot shall avail himself of all available postings on the Company’s
Open Position List (“OPL”). If additional postings become available on the OPL
while the Pilot is on Transition Status, the Pilot may apply for any such
position. The Pilot shall bid on the open positions and indicate his order of
preference. Provided the Pilot possesses the requisite credential he shall be
offered the positions in order of his preference before the position is filled
by outside applicants. Pilots will be placed in open positions from Transition
Status in seniority order, with the most senior Pilot being placed first.


If the Pilot does apply for a position on the OPL within fourteen (14) days of
the Pilot’s layoff date, the Company will discharge the Pilot and the Pilot will
lose all rights and benefits under this Agreement. Transition status will last
no longer than 14 days.


Section 13.2


If a Pilot is on Transition Status for any reason and no open positions exist on
the OPL, the Pilot shall be placed on furlough status on the fifteenth (15th)
day after the Pilot’s layoff date. No Pilot shall be placed on furlough status
if any open positions exist on the OPL. At the point of being placed on furlough
status the Pilot shall avail himself of all available job postings on the
Company website. The Pilot shall bid on the postings and indicate his order of
preference. Provided the Pilot possesses the requisite credential he shall be
offered the positions in order of his preference before the position is filled
by outside applicants. The Company shall not be permitted to hire a new Pilot
until all furloughed qualified Pilots are recalled. Pilots will be recalled from
furlough in seniority order, with the most senior laid-off Pilot being recalled
first.
15

--------------------------------------------------------------------------------

Section 13.3


Pilots shall continue to accrue Bidding Seniority and Company Seniority while on
furlough.


Section 13.4


Affected Pilots are required to file their proper mailing address, email
address, and telephone number(s) with the Human Resources Department at the time
of the layoff or furlough and will promptly notify the Company of any address
changes. Failure to do so will forfeit that Pilots' rights under this Article.


Section 13.5


Furloughed Pilots shall be notified of a recall in order of their seniority by
e-mail with confirmed response, telephone or certified mail to the most recent
telephone number and address provided by the Pilot. Notification by telephone
must be accomplished by positive telephone contact with the Pilot and the call
must be followed up with official notification by certified mail. The date of
recall notification shall be the earlier of the date on which telephone contact
was made or the recall letter was mailed. Notices sent to the last address of
record shall be considered conclusive evidence of notice to that Pilot.



A. Each Pilot accepting recall shall answer his recall notice no later than
three (3) business days after receipt of such notice in e-mail with confirmed
response, telephone, or by certified mail.




B. A furloughed Pilot will not be allowed more than twenty one (21) calendar
days after the date of recall notification to report to duty from furlough.




D. The offer of recall shall be made in order of seniority status from the
furloughed Pilots. The most senior Pilot is allowed one (1) bypass of the offer
of recall. If the senior furloughed Pilot declines on the offer of recall it
shall be made in descending order to the remaining furloughed Pilots with the
understanding that the junior qualified Pilot shall be obligated to accept the
offer. If the junior Pilot refuses the offer of recall, he shall forfeit all
rights under this Article and the offer shall be made in ascending order to the
remaining Pilots with the understanding that if the Pilot refuses recall he
forfeits all rights under this Article.




E. Seniority and recall rights shall terminate if a furloughed Pilot is not
recalled within three (3) years from the commencement of his layoff.



Section 13.6


The Employer and Union will abide by the provisions of USERRA and its
interpretations in the case of a base closure or a reduction in force, which
impacts a Pilot who is deployed to duty. The Employer’s guideline(s) will be a
reference for handling any Pilot’s circumstances and the Employer and Union
agree to seek further guidance from the U.S. Department of Labor, as necessary.
16

--------------------------------------------------------------------------------

ARTICLE 14
Job Posting and Job Bidding


Section 14.1


A Pilot may bid when a new job, temporary or permanent vacancy occurs, or when a
new job or crew position is created. All vacancies will be posted on the Company
Web Page within seven (7) calendar days after the vacancy occurs. The notice
shall provide as much information as is available regarding the vacant position,
including the job location and closing date for bid application. This Article
does not allow a senior Pilot to bid a job that is already filled or to displace
a junior Pilot from a job he is currently filling. The parties agree that a
vacancy does not exist if the Customer changes aircraft type and requests that
the assigned Pilots remain on the job.



A. Vacancies resulting from LOA’s will be considered temporary and will be
posted and assigned as such. Pilots accepting such temporary positions will be
subject to replacement by the returning LOA Pilot, at which time the displaced
Pilot will be eligible to bid on any other job opening within the Company.




B. If the Pilot on leave of absence does not return to the position within
twelve (12) months the temporary position will convert to a permanent position.
A Pilot who voluntary bids on a temporary vacancy within the twelve (12) month
period and is assigned to the temporary vacancy will be awarded the permanent
position following the expiration of the twelve (12) months.




B. If the Company and physician agree there is a reasonable expectation of a
Pilot returning to work within ninety (90) days from a medical leave of absence,
he will be allowed to bid on any open position and shall be awarded the job in
accordance with Section 14.2.C. If such Pilot is awarded the job and is unable
to return to duty within the allotted ninety (90) days, the vacancy will be
reopened for bidding.



Section 14.2


Bidding procedures are as follows:



A. When an open position occurs, the Company will post the position on the
Company website. During the first fourteen (14) calendar days from the date of
the initial posting, only Company Pilots will be considered for the position in
accordance with 14.2.C of this Article. After the fourteen (14) day period, the
Company may consider an outside candidate and make an offer of contingent
employment, which if accepted, closes the position. In the event the candidate
is not successful with the contingent requirements, the position will reopen and
be available to all applicants, with priority given in all cases to Pilots on
the Company seniority roster. Pilots who are on the seniority roster and lose
their job through no fault of their own can bid on any open position as their
seniority dictates.




B. The Company will make the awards within seven (7) calendar days after the
bidding has closed or the last hospital based customer interview, if required,
is conducted. The most senior Pilot will have 48 hours to accept or decline the
award. If the most senior Pilot declines the award it will be offered to the
next Pilot in order of seniority. Pilots can decline only one (1) awarded
position every three (3) years.

17

--------------------------------------------------------------------------------

C. The senior qualified Pilot, as defined in Section 14.2, Paragraph F of this
Article that bids on the vacancy, who successfully completes the hospital based
customer interview, if required, has 48 hours to either accept or decline the
offer except for those positions covered in Section 14.4 of this Article.




D. A Pilot responding to more than one (1) vacancy shall indicate his order of
preference on the bid and shall be awarded his highest available preference.




E. In the event that a Pilot voluntarily bids on and is awarded a new position,
the Company reserves the right to require a Pilot to remain in that new position
for a period of twelve (12) months; or eighteen (18) months if Company paid
relocation or training costs are incurred.




F. The term “senior qualified” as used in this Article means that a Pilot has
been trained by the Company in the aircraft category and class, and meets the
customer or Company requirements listed in the Job Posting and has the highest
bidding seniority in accordance with Article 11.2(B). Such Pilot must hold the
necessary Airman Certificate and endorsements, and holds or is able to obtain
the appropriate Medical Certificate for the position. If there are no successful
applicants within category and class, a Pilot who holds the necessary Airman
Certificate and endorsements but has not been trained in category and class by
the Company may apply for a cross-category position (e.g. airplane to
helicopter).



Section 14.3


A Pilot will be assigned to his new position within ninety (90) days of the
position being awarded to him, unless the Company and Pilot agree otherwise.


Section 14.4


The following positions shall be posted at the base where they occur and not be
subject to the bidding procedure described above; Lead Pilot, Senior Lead Pilot,
Check Airman, and Training Captain. Such positions shall be filled at the sole
discretion of the Company. The Company shall interview Pilots who have applied
for the position(s) and all other applicants who have done likewise thereafter
to determine their qualifications.


Section 14.5


For the purposes of this Article, “awarded” shall be defined as being determined
to be the successful bidder to fill a vacancy, “assigned” shall be defined as
being transferred to the new base and commencing a work schedule.


ARTICLE 15
Training


Section 15.1 – Recurrent Training



A. In accordance with applicable Federal Aviation Regulations (FAR’s), the
Company will develop and maintain a computerized training system whereby a Pilot
can complete the assigned classroom portions of his required recurrent ground
training at his normally assigned work location. In addition and in accordance
with Subpart G of FAR 135, the Company will utilize a system of written or oral
examinations to accomplish the testing required where written or oral exams are
required. The Company’s Training Department will provide adequate computerized
training materials, or resource materials provided electronically at the base
that clearly detail the information upon which the Pilot will be tested for
recurrent ground training. In no circumstances will the Pilot be tested on
materials or information that is not reasonably available for the Pilot to study
at his normally assigned base. The Pilot will be required to successfully
complete recurrent ground training by the assigned completion deadline.

18

--------------------------------------------------------------------------------

B. The Company shall make available to all Pilots the equipment and personnel
necessary to maintain the necessary qualifications and certifications to operate
their assigned aircraft. The Company shall endeavor to provide this training
opportunity within a 150-mile radius of the Pilot’s assigned base. It is
incumbent upon the Pilot to ensure that he maintains his qualifications. If the
Company determines that the Pilot does not possess the necessary qualifications
or certifications to operate the aircraft he shall be removed from flight status
without pay and shall remain off flight status until the necessary
qualifications or certifications have been obtained, however such removal shall
be with pay if the lapse of qualifications or certifications was due to
circumstances beyond the Pilot’s control. If, at the end of 30 days the Pilot
remains unqualified or does not have his certification(s), his employment with
Air Methods Corporation may be terminated, unless due to circumstances beyond
the Pilot’s control.




C. The Training Department is responsible for scheduling training dates and
locations. If a Pilot is unable to attend training during the scheduled training
dates due to illness, injury, a reasonable unforeseen absence, or previously
approved excused absence, the Pilot and the Training Department will agree to
alternative dates to complete the training.



Section 15.2 – Upgrade/Transition/Special Training


The Company will schedule such training consistent with customer service
requirements and the availability of qualified training personnel. While the
Company will make a reasonable effort to schedule such training during the
Pilot’s normal work shift, all scheduled training will be done in conjunction
with business requirements and the availability of training personnel. However,
if unable to do so, the Pilot will be paid in accordance with Section 15.5(A).
The Company will make every effort to schedule training immediately before or
after the Pilot’s work schedule or shift.


Section 15.3 – Training Failures


It is recognized that not all Pilots reach the required level of proficiency in
the same amount of time. Therefore, when it becomes apparent to the Company that
a Pilot will require time in excess of that usually required to reach
proficiency the Company Training Department will, in consultation with the
Pilot, determine the cause of his inability to reach the required proficiency
level and establish a plan for correcting the problem. The Company Training
Department iwill reasonably determine the appropriate amount of additional
training to correct any deficiencies and when to cease remedial training.



A. A Pilot who fails any portion of training, written exam, oral exam or flight
check will be removed from his work schedule, with pay, until he has been
successfully retested by the Company. A Pilot who fails training, an oral exam,
or flight check may request a change of instructor/check airman. The new
instructor/check airman will be assigned by the Company. However, if a Pilot
elects to request a change of instructor/check airman, the Pilot will be removed
from revenue flying and the payroll, but permitted to use unused vacation until
such time that the Pilot successfully completes re-training, an oral exam or
flight check. Such re-training or re-testing shall be conducted as soon as
practical.

19

--------------------------------------------------------------------------------

B. In the event a Pilot fails a subsequent portion of training, written exam,
oral exam, or flight check the Company will make a determination as to his/her
continued employment. If the Company determines that retraining is inappropriate
the Company reserves the right to terminate said Pilot.




C. If a Pilot is unable to successfully complete upgrade or transition training,
the Pilot will be allowed to return to his previous position, if that position
still exists, and he successfully performs a check ride in his previously
assigned aircraft. If the Pilot's previous position has been filled or no longer
exists, the Pilot will be offered the opportunity to apply for any position for
which he is currently qualified to perform on the Company website.




D. A Pilot who fails any portion of his new hire training will be subject to
termination by the Company.



Section 15.4 – Travel and Accommodations



A. In the event a Pilot is based away from home during a special assignment or
at the direction of the Company, the Company shall in all cases provide single
hotel room accommodations to each Pilot, excluding FEMA response.




B. All travel expenses shall be paid by the Company. All travel will be
performed in accordance with Company travel policy and in accordance with
applicable IRS rules.



Section 15.5 – Training Pay and Per Diem



A. All required training performed on a Pilot’s off duty day will be paid for a
minimum of four (4) hours at the overtime rate of time and one-half of the
Pilot’s base rate, and will be paid at that rate for all actual time spent in
that training, as defined in Appendix A, Section 9.




B. All Pilots shall be paid per diem when applicable, at the assigned rate in
accordance with IRS rules.



Section 15.6


During training, qualified personnel may fly a revenue producing flight(s) with
the trainee accompanying him, and such flight(s) will not be considered a
violation of the Agreement. The term “qualified personnel” is not restricted to
members of the class and craft of Flight Deck Crew Members and may include
qualified Management personnel. The Company shall comply with Articles 16 and 17
when exercising its rights under this section.
20

--------------------------------------------------------------------------------

ARTICLE 16
Schedules of Service


Section 16.1


Pilots at each base shall determine the appropriate schedules of service
consistent with Company and customer service requirements. They shall forward
their schedule to the appropriate Company official. A normal schedule shift
shall not exceed twelve (12) hours. This section will not relieve any Pilot from
accepting any flight that may extend the shift beyond the scheduled twelve (12)
hours as long as the flight can be conducted in accordance with the applicable
FAR’s and Company duty time policies.


Section 16.2


The parties to this Agreement will maintain schedules of service which provide
for one (1) day off for each day scheduled.



Example: 7 days on - 7 days off

4 days on - 4 days off


Section 16.3


Other work schedules will be discussed between the parties. However, both
parties recognize schedules of service will meet customer requirements.


Section 16.4


The schedule in Section 16.2 of this Article shall be considered standard. Any
other schedules shall be considered non-standard. Non-standard schedules shall
be filled on a voluntary basis. Vacancies in a standard schedule resulting from
temporary Pilot absences caused by illness, injury, vacation, holidays, training
or leaves of absences shall not be considered a non-standard schedule.


Section 16.5


Pilots shall be allowed to trade or swap standard schedules provided it is
approved by the appropriate Manager and a copy of the revised schedule is
submitted to the Human Resources Department. Under no circumstance shall a trade
or swap result in a workover shift for either Pilot.


Section 16.6 – Customer Requested Work Schedules


In the event a customer or prospective customer requires the Company to operate
on a non-standard schedule, other than one (1) day schedule for each day off,
the parties shall meet to agree upon an applicable rate of pay. In the event the
parties are unable to reach agreement, the Company shall not assume the work in
question.


Section 16.7


To facilitate customer and Company needs the oncoming Pilot will be duty-ready,
as defined in Appendix A, Section 9, at the beginning of his scheduled shift.
21

--------------------------------------------------------------------------------

ARTICLE 17
Workover


Section 17.1 – Workover Assignment Procedure


The Union recognizes the importance of the Company's ability to provide 24/7
coverage to remain competitive in the marketplace and will use their best
efforts to achieve this.


Before offering workover shift(s) to Pilots at a particular base, the Company
reserves the right to utilize Relief or Part-time Pilots. If no Relief Pilots or
Part-time Pilots are available, workover shift(s) shall be offered as follows:



1. The workover shift(s) will be offered to the Pilots at the base where it
occurs. If more than one (1) Pilot volunteers for the workover shift(s) it will
be offered to the senior Pilot first and rotated thereafter among the other
volunteers, at that base, in the descending order of seniority. Pilots must
cover workover at their base of assignment before being eligible for workover at
other bases.




2. In the event there are insufficient Pilots stationed at the base where the
workover shift(s) occurs the Company will solicit volunteers from bases that are
local in nature, as defined in Appendix A, Section 9, to fill the workover
shifts, using the same method described above.




3. In the event there are no volunteers from bases local in nature, as defined
in Appendix A, Section 9, the Company may use Pilots from other bases who have
volunteered to work additional shifts.




a) Pilots who would like to be contacted for such assignments will be required
to post their name on a list maintained on the Company Web Site.




b) The Pilot who volunteers for the largest number of consecutive shifts shall
be awarded the assignment.




4. The Company reserves the right to limit Pilots to twenty-one (21) shifts per
calendar month, and the number of shifts shall also be limited by applicable
FAR’s. This provision is designed to assure an equitable distribution amongst
the applicable Pilots.




5. If the previous options do not provide a solution to the vacancy, the Company
may utilize qualified management personnel to fill these open shifts.



Examples:


A pilot who wants to sign up for workover. The pilot will first check for open
shifts at his primary base. If there are open shifts at his assigned base the
expectation is that the pilot will fill those open shifts first.


If there are no open shifts at the pilot’s primary base the pilot may sign up
for workover at other bases that are local in nature.
22

--------------------------------------------------------------------------------

Aviation Manager’s approval is required before a pilot may sign up for workover
that is not local in nature.


In the event a pilot, who followed the examples above, has signed up for
workover at a base other than his primary base, the pilot will not be required
to forfeit that workover should openings at his primary assigned base become
available.


Section 17.2 – Workover Shift/ Pay


Pilots shall receive one-and-one-half times (1-1/2 X) their normal daily rate,
excluding supplemental pay and ACCRA. A workover shift/pay is defined as being
scheduled for and reporting for work on a regularly scheduled day off that was
not the result of a trade or swap.


Section 17.3 – Overtime


All work or activities performed at the request of the Company (i.e. meetings,
training, flights) between 12 and 14 hours will be paid at the Base Hourly Rate
as defined in Appendix A, Section 9. All work performed in excess of fourteen
(14) hours in a work shift shall be paid at the Overtime Hourly Rate as defined
in Appendix A, Section 9. Such payment shall be based on the actual time the
Pilot logs out of the Company’s electronic tracking system, rounded to the
nearest quarter hour.


Section 17.4 – Company Meeting Pay


Pilots who are required by the Company to attend meetings on their scheduled day
off shall be compensated at the overtime hourly rate as defined in Appendix A,
Section 9. Pilots shall be paid a minimum of two (2) hours for attending such
meetings.


ARTICLE 18
Pilot Status


Section 18.1


A newly employed Pilot shall be on a 180 calendar day probationary status during
which time such a person may be discharged by the Company without recourse.
After accumulating 180 calendar days, such employee shall be considered a
non-probationary employee and his/her hire date shall revert back to the most
recent date of hire.


Section 18.2


A newly employed Pilot shall be entitled to all the rights and benefits as any
other Pilot of the terms of this Agreement, except that the Company shall retain
the right to discharge a probationary Pilot at any time within their
probationary period, without recourse to the grievance procedure and/or System
Board of Adjustment.


Section 18.3


Once a month, the Company will provide the local Union office with a list of
Pilots who have been hired, terminated, resigned, transferred or promoted to a
management position, and/or on a military leave of absence during the prior
quarter. This listing shall include the home address and phone number of said
Pilots.
23

--------------------------------------------------------------------------------

Section 18.4


A Union representative, if available, will be introduced to a new Pilot once
they are assigned to a base for the purposes of explaining the obligations and
benefits of this Agreement.


ARTICLE 19
Pilot Classification


Section 19.1


A full-time Pilot is a Pilot who is assigned to a regular work schedule, per
Article 16, at a specific base or program.


Section 19.2


There are two groups of Relief Pilot: National and Program/Area, defined as
Program/Area, both of which are full time Pilots who do not hold a regular work
schedule and fill vacancies at any base as directed by the Company.


A National Relief Pilot shall have an ACCRA rating based upon the ACCRA rating
of Denver, CO (as identified in Appendix “B”) and a Program/Area Relief Pilot
shall have an ACCRA rating based upon an average of the bases within the
assigned Area.


For the purposes of travel and mileage calculations for the Program/Area Relief
Pilot(s), the Company shall determine a primary location within the Area as the
start point. Travel within 50 miles (100 miles round trip) of that primary
location start point shall be considered local in nature, will not require an
overnight stay and the Pilot shall not be eligible for compensation, per diem or
mileage reimbursement. When a Program/Area Relief Pilot is required to travel
the day before or the day after his assignment or more than 50 miles one-way
from the primary location start point of his assigned Area to his shift
assignment the Pilot shall be compensated at the base hourly rate, as defined in
Appendix A, Section 9, for actual hours spent in travel and is eligible for per
diem or mileage reimbursement, if applicable.


For the purposes of National Relief Pilot(s), travel within 50 miles (100 miles
round trip) of their home address shall be considered local in nature, will not
require an overnight stay, and the Pilot shall not be eligible for compensation,
per diem or mileage reimbursement. When a National Relief Pilot is required to
travel the day before or the day after his assignment, the National Relief Pilot
shall be compensated for twelve (12) hours pay and is eligible for per diem or
mileage reimbursement, if applicable.


All Relief Pilots shall receive workover shift pay, as defined in Appendix A,
Section 9, after completing 182.5 work shifts, inclusive of sick and recorded
vacation time, in a calendar year.


Example: The Relief pilot uses 60 hrs of annual vacation (5 days) and 60 hrs of
Sick Leave (5 days) he then needs to fly 172.5 Shifts before eligible for
Overtime. If the Relief Pilot flies all 182,5 Shifts any vacation cashed out
will not be at an overtime rate.


Section 19.3


A Part Time/Per Diem Pilot is a Pilot who is offered work consistent with the
Company's Customer Service or operational requirements. Such Pilots shall not
have a regular work schedule, nor be eligible to participate in Company benefit
programs as defined elsewhere in this Contract, unless provided for under either
State or Federal statute, to include the Severance pay provision, nor shall they
have any job bidding rights. Such Pilots shall be paid on a per diem basis in
accordance with the published pay scale. Such Pilots shall have no rights under
the Grievance and System Board of Adjustment procedures until having completed
ninety (90) work schedules. Any Part Time/Per Diem Pilot who works twelve (12)
or more work schedules per month for three (3) consecutive months shall become
full-time. At no time shall the total number of Part Time/Per Diem Pilots exceed
four percent (4%) of the full time Pilot staff.
24

--------------------------------------------------------------------------------

Section 19.4


The Company shall not use Part Time/Per Diem Pilots to avoid filling Full Time
Pilot positions.


ARTICLE 20
Fees and Physical Examinations


Section 20.1


It shall be the responsibility of each Pilot to maintain an appropriate and
current FAA medical certificate. The Pilot shall make every reasonable effort to
obtain and provide his current certificate to the Company by the 20th of the
month in which it is due. If for reasons beyond the Pilot’s control, the Pilot
is unable to provide the Company with a copy of his current FAA medical
certificate by the 20th of the month in which it is due, the Pilot will
coordinate with the training department/flight records specialist to communicate
the delay. Under all circumstances it shall be the Pilots’ responsibility to
provide the training department/flight records specialist with their current FAA
medical certificate no later than the last business day of the month in which
the medical certificate is due. In the event the FAA delays issuing the medical
certificate beyond the due date the pilot will be placed on personal LOA in
accordance with 20.5 until such time the certificate becomes available.


Section 20.2


It shall be the responsibility of each Pilot to maintain the appropriate FAA
Pilot certificate(s) required for his duty position. The Pilot shall provide the
most current certificate(s) to the Company, and immediately report any changes
that affect the validity of those certificates.


Section 20.3


It shall be the responsibility of each Pilot to arrange his required medical
examinations by a qualified Aero Medical Examiner of the Pilot’s choice, as
required by the Federal Aviation Regulations. Medical Examinations, physical
exams and/or tests will be scheduled while the Pilot is off duty. The Company
will reimburse a Pilot for the basic cost of a Class II FAA medical examination.
Any additional physical exams and/or tests required by the Company or a customer
beyond those required as provided for in Section 20.4 of this Article, shall be
paid for by the Company. Additional physical exams and/or tests required by the
FAA shall be paid for by the Pilot. . If the pilot is working with a Special
Issuance Medical Certificate he must start the examination process with his AME
at least three months prior to the expiration date of the certificate.
25

--------------------------------------------------------------------------------

Section 20.4


When the Company believes that there are grounds to question a Pilot’s physical
or mental condition to remain on flight status, the Company may require that
such Pilot be examined by Aviation Medical Advisory Service / Virtual Flight
Surgeons, Aurora Colorado.


The Company shall pay for this medical examination or tests required by the
Company pursuant to this Article. The Pilot agrees to sign a medical release to
allow a copy of the results to be given to the Company and the Pilot shall also
be provided a copy of this report. A Pilot who fails to pass such an examination
may have a review of the case. Such review will be conducted by the Medical
Certification Branch of the FAA. The Pilot may, at his expense, have a second
medical examination by an AME conducted and submitted along with the Company’s
medical examination to this Branch of the FAA. During the review process the
Pilots may apply for short term disability or a personal leave of absence.


Section 20.5


A Pilot who is denied medical certification by the FAA but is not under the care
and treatment of his physician will be granted an unpaid personal leave of
absence of 12 months with base protection. After 12 months if the Pilot does not
obtain medical certification he may be granted an additional 24 months and his
position is no longer protected. Upon receipt of medical certification he can
apply for any open position. A Pilot who is under the care and treatment of a
physician and declared medically unable to perform his duties shall be placed on
a disability leave of absence as described elsewhere in this Agreement.


ARTICLE 21
Moving Expense


Section 21.1


The Company shall provide a paid move to Pilots whom are required to move as a
result of being assigned to a base other than where the Pilot has established
his residence, provided that the Pilot moves within a fifty (50) mile radius of
his new base and the new base is at least fifty (50) miles away from the
previously assigned base. All moving expense will be governed by IRS Publication
521.


Section 21.2


In order to receive a Company paid move, Pilots must complete such move within
six (6) months from the date of the new assignment and shall be entitled to the
following reimbursement upon presentation of reasonable documentation:



A. Actual moving expenses, including insurance and normal packing charges, for
normal household effects, up to a maximum of $3500.00.



Section 21.3


Pilots shall be allowed the following en route expenses when properly
substantiated by receipts during the period of en-route travel:



A. For Pilot only - $36.00/day

26

--------------------------------------------------------------------------------

B. For Pilot and family - $72.00/day



The period of en-route travel shall continue after arrival until the day the
household effects arrive or until the end of the fifth day, whichever comes
first.


Section 21.4


For the purpose of determining necessary travel time, the Company will allow one
(1) travel day for each five hundred (500) miles or fraction thereof, to a
maximum of five (5) travel days when driving a vehicle. The Pilot is expected to
move during his days off and be prepared to work on his regular work shift. The
most direct AAA mileage between the two (2) cities will determine travel time.


Section 21.5


In addition to moving expenses, such Pilot will be reimbursed at the IRS
relocation rate for one vehicle driven to the new location.


Section 21.6


To be eligible to obtain reimbursement from the Company, a Pilot must meet the
requirements of Section 21.1 of this Article and have completed his probationary
period.


SECTION 22
Travel Pay


Section 22.1


Mileage shall be paid to the Pilot at the applicable rate established by the
Internal Revenue Service under the following circumstances:



A. Use of a personal vehicle when requested by the Company to relocate to
another base or location other than a Pilot’s normal base for purposes of
assignment on a temporary basis. The mileage will be calculated from the point
of departure to the next base and not the Pilot’s home.




B. In the event a Pilot is required to report to a base other than his assigned
base, mileage will be calculated from the assigned base to the new work
location.




C. Pilots shall not be required to use their personal vehicles when distances
between the Pilots’ home to the temporary assigned base are in excess of one
hundred (100) miles.



Section 22.2


Pilots shall be paid at their regular rate of pay for travel on a scheduled duty
day. In the event a Pilot travels on an off work day, such Pilot will be
compensated at the applicable workover rate.


Section 22.3


When transportation or lodging are not provided by the Company, reasonable and
actual expenses will be allowed. Within five (5) calendar days after returning
to his home base or at the close of each week in the event the Pilot is away for
a period longer than one (1) week, the Pilot shall submit expense receipts for
payment. The per diem shall be consistent with Company policy.
27

--------------------------------------------------------------------------------

ARTICLE 23
Leaves of Absence


Section 23.1


A Leave of Absence (LOA) is intended to account for a reasonable period of time
that a Pilot may be required to be absent from the job for reasons other than
vacation or paid bereavement leave. A LOA may fall into one of the following
categories:



A. Personal Leave of Absence (PLOA) is an unpaid leave that may be granted to a
Pilot for personal matters. Except as approved by the Vice President of Human
Resources, a Pilot may be granted no more than one (1) PLOA in a 2-year period.
To be eligible for such a PLOA, the Pilot must have completed six (6) months of
service. Approved PLOA start and end dates shall be in writing. Such PLOA may be
extended for additional periods, if approved by the Vice President of Human
Resources. PLOA’s extended beyond twelve (12) months will result in loss of Base
protection. Pilot’s returning from a PLOA greater than twelve (12) months can
bid on any open position in accordance to Article 14. Any Pilot returning from a
PLOA greater than twelve months shall be placed on Transition Status as provided
in Section 13.1




B. Military LOA – Military leaves of absence and reemployment rights upon return
from such leave shall be granted in accordance with applicable laws. All orders
for military duty, including National Guard and Reserve duty, shall be provided
to the Human Resources Department in accordance with applicable laws.




C. State / Federal Leave of Absence (SLOA)



Leaves will be granted in accordance with all state and federal laws.



D. Disability Leave of Absence (DLOA)



A Pilot due to a serious non-occupational health condition, under the care and
treatment of a qualified physician who does not return to work during the twelve
(12) week period provided for under the Company’s short term disability benefit,
shall be granted an additional unpaid medical leave for the duration of the
illness or injury, up to a maximum of three (3) years from date of disability.


The pilot’s base will not be protected when the Medical LOA extends past one
year however the pilot will be given first choice of open positions within 30
days of return and thereafter first choice for future openings at his home base.


Pilots who are unable to work as a result of a non-job related illness or injury
shall be placed on Medical LOA. Such Pilot shall retain insurance coverage for a
period of six (6) months. During this period the Company shall continue to
provide employer paid disability, life and accidental death and dismemberment
insurance coverage at no cost to the Pilot. The Pilot’s portion of medical,
dental, and vision premiums will continue to be the responsibility of the Pilot.
If a Pilot who is on Medical LOA is not receiving compensation from Air Methods
or if the compensation received does not fully cover the Pilot’s portion of the
medical, dental, and vision premiums, the Pilot will be required to remit their
portion of said premiums, on a monthly basis, no later than the fifteenth day of
the month following commencement of Medical LOA. Failure to provide payment by
the fifteenth of the month following the commencement of Medical LOA will result
in the termination of medical, dental, and vision benefits and the initiation of
offering medical insurance under COBRA. Once the applicable time period has been
exhausted, the Pilot will be eligible for medical insurance under COBRA.
28

--------------------------------------------------------------------------------

E. Union Leave of Absence (ULOA)



A Pilot who accepts a temporary position with the Union (up to one (1) month)
will be permitted to return to his original position upon release from such
temporary assignment. At no time will the Company authorize the release of more
than two (2) Pilots under this provision.



1. When requested by the Union, one (1) Pilot who is elected or appointed to a
full-time position with the Union shall be granted an indefinite leave of
absence. A Pilot leaving full-time service of the Union, for any reason, must
return to duty within thirty (30) days or be terminated. Such Pilot upon
returning to work with the Company will be entitled to return to his previous
position at his last assigned base or apply for any open position for which the
Pilot is qualified.




2. By mutual agreement, the Company may grant up to three (3) Pilots an unpaid
leave of absence for a one (1) week period of time so that Pilots selected by
the Union may perform work for the Union, such as attendance at Union
conventions and conferences.




3. The Union shall reimburse the Company for compensating the Pilot for all time
spent on a ULOA.



Section 23.2


A Pilot who wishes to apply for a Leave of Absence must submit his request in
writing to his supervisor. This written request must include the expected
duration of the leave, the purpose of the leave (if it does not violate any
applicable statutes), and where the Pilot may be contacted during the leave. It
is the Pilot’s responsibility to keep Human Resources informed of any changes in
his contact information for the duration of the approved leave.


Section 23.3


All requests for leaves of absence must be submitted in writing and must be
approved by the applicable operational official. Except as provided by the
applicable operational officer, a Pilot will not be granted a leave of absence
(except a Military LOA, Workers Compensation LOA, or Union LOA) without first
using all vacation.
29

--------------------------------------------------------------------------------

Section 23.4


Prior to returning to duty from medical leave, a Pilot may be required to
present a physician’s statement to the Company verifying that he is medically
fit to perform all Pilot duties.


Section 23.5


In the event of a reduction in force, a Pilot on a leave of absence who would
otherwise be furloughed will have his leave of absence cancelled. The Pilot will
be notified that his rights under this Article have been changed to those of a
furloughed Pilot.


Section 23.6


Within 72 hours of being released to return to work the Pilot is required to
provide notice and documentation of such release. Any Pilot returning from a
leave of absence who requires training prior to return to flying will be
scheduled for required training prior to return to flight duty not to exceed
three (3) weeks. Pay shall resume when the Pilot commences training.


Section 23.7


All leaves of absence shall specify the date on which the Pilot will return to
duty unless mutually agreed otherwise or by operation of law.


Section 23.8


All leaves of absence shall be without pay unless otherwise specified in this
Agreement or required by statute.


Section 23.9


Failure of any Pilot to return to active status at the end of any leave of
absence shall be deemed a voluntary resignation and his name will be removed
from the seniority list.


Section 23.10


Any Pilot on a leave of absence who performs work for another employer or enters
into a business of his own without first obtaining written permission from the
Company will be terminated and will forfeit his seniority rights.


Section 23.11


During any approved leave of absence, a Pilot will retain and accrue Company and
Bidding Seniority.


ARTICLE 24
On The Job Injury (OJI) Leave


Section 24.1


A Pilot is eligible for all state and federal workers compensation benefits with
respect to injuries or illnesses arising out of and in the course of employment
with the Company.
30

--------------------------------------------------------------------------------

Section 24.2


A Pilot must report the occurrence of an OJI in accordance with company
policies.


Section 24.3


All health, accident and life insurance benefits shall continue to be available
to an injured Pilot on the same basis as an active employee.


Section 24.4


The Company may require an injured Pilot to submit to a physical examination in
accordance with the provisions of Article 20.


Section 24.5


Prior to returning to duty from an OJI Leave, a Pilot shall be required to
present a physician’s statement to the Company verifying that he is medically
fit to perform all Employee duties. In the event there is a dispute concerning
the Employee’s fitness for duty, the procedures of Article 20 shall be utilized
to resolve the dispute. Upon return from an OJI Leave, a Pilot shall be returned
to his former position if the position still exists, or to any other position
where his seniority permits.


Section 24.6


All Pilots are entitled to a copy of any and all accident reports and any and
all written or recorded statements made or taken with regard to an OJI within
seventy-two (72) hours of a written request.


Section 24.7


All Pilots are entitled to a copy of any and all medical records, maintained by
the Company at no cost, resulting from OJIs within five (5) days of a written
request.


Section 24.8


Employee shall not be terminated or otherwise discharged from employment, except
for cause, while recovering from OJI injuries.


Section 24.9


A Pilot has the right to select his own Vocational Rehabilitation Counselor
while recovering from an OJI consistent with State regulations.


ARTICLE 25
Holidays


Section 25.1


The Company recognizes the following holidays:
31

--------------------------------------------------------------------------------

New Years Day; Presidents Day; Memorial Day; Independence Day; Labor Day;
Thanksgiving Day; Friday After Thanksgiving; Christmas Day


Section 25.2


To be eligible for holiday pay a Pilot must work on the holiday.


Section 25.3


The Pilot will receive his Work Shift pay plus his Base Hourly Rate for each
hour worked on the holiday. A Pilot working on a workover shift on a holiday
will receive his Workover Shift pay plus his Base Hourly Rate for actual hours
worked on the holiday. [Note: this language conforms to the definitions in
Appendix A, Section 9. There is no intent to change the meaning of Section 25.3,
or to change any existing practices in relation to Section 25.3].


ARTICLE 26
Sick Leave


Section 26.1


Sick Leave is granted to a Pilot to provide him an opportunity to recover from a
non-job related illness and/or injury.


Section 26.2


Each Pilot shall earn up to sixty (60) hours of sick leave each calendar year.
Sick leave shall be earned at the rate of 2.3076 hours per pay period. Sick
leave shall be earned on all hours worked on workover, vacation, sick leave
used, holidays, jury duty, and bereavement leave. Unused sick leave shall be
earned up to a maximum of one hundred twenty (120) hours.


ARTICLE 27
Vacations


Section 27.1


All Pilots shall be eligible to receive vacation on the following schedule:


Vacation Hours
Months of Service
Hourly Accrual Rate
 
 
 
84 Hours/Year
0 thru 60
.0383562
126 Hours/Year
61 thru 120
.0575342
168 Hours/Year
121 thru 180
.0767123
210 Hours/Year
181 and above
.0958904




• Vacation accrual will be applied to the first 2190 hours worked in a calendar
year.

• Vacation balance will continue to be reported on the bi-weekly pay stub.

• Maximum Vacation Balance: 264 hours.

• All pilots shall receive vacation based upon the above listed accrual rate.

• Any Pilot who, at the date of ratification of the 2006 Agreement, receives
more vacation than the above schedule shall be grandfathered at their current
vacation accrual rate.

32

--------------------------------------------------------------------------------

Section 27.2


Vacation pay, when cashed out, shall be based upon the Pilot's current rate of
pay.


Section 27.3


When a Pilot reaches the maximum vacation accrual according to the above
schedule they shall not accrue any further vacation allowance. Once reaching the
maximum accrual the Pilot will be paid seventy two (72) hours of his accrued
vacation.


Section 27.4


At each Base location, Pilots will submit initial vacation requests by November
30 for desired vacations to be taken in the following year. The Company shall
grant such requests in order of seniority, provided Pilots had or will have the
requested time available on the books.


After the initial vacation schedule has been accomplished, Pilots may submit
vacation requests for any desired week/days on a first come, first served basis.
Vacations may be changed/swapped by mutual agreement of the Pilot and Company.
When possible, vacation requests will be submitted to the immediate supervisor
at least sixty (60) calendar days in advance of the requested time off. Vacation
requests received at least sixty (60) calendar days in advance of the requested
time off that do not reduce base staffing levels below 75% shall be granted. The
Company reserves the right to decline any vacation request when such vacation
request would reduce full staffing levels to below 75%. The Company may grant
vacation requests which will reduce staffing levels to below 75% provided
sufficient voluntary work over from the base is assured and such allowances are
consistent with all published regulatory and program rest requirements.


Section 27.5


Vacation will only be earned based upon compensable hours, which include
holiday, vacation, sick leave, jury duty, or bereavement leave.


Section 27.6


Vacation pay may be cashed out based upon a quarterly schedule published by
Payroll.


Section 27.7 – Cancellation of Vacation


If a Pilot volunteers to cancel a scheduled vacation at the Company’s request,
he shall be reimbursed for all verifiable non-refundable expenses incurred. Such
Pilot shall also have the following options:



1. Reschedule his vacation to any remaining available weeks/days in the same
calendar year.




2. In lieu of the above option, the Pilot may choose to be paid the full value
of his cancelled vacation period at the rate of one and one-half (1½) times his
rate of pay. Payment for this vacation will be made by issuing a separate check
to the Pilot within ten (10) days from election of this option.

33

--------------------------------------------------------------------------------

ARTICLE 28
Health, Dental and Life/AD&D Insurance Benefits


Section 28.1


For the term of this Agreement, the Company shall offer Pilots health, dental,
vision, LTD, STD, life and AD&D insurance as described in the summary plan
descriptions furnished to the Union. In the event that the Company elects to
change carriers, or administrators, it will endeavor to provide benefits that
are comparable benefit value to those currently provided. The parties recognize
in an effort to contain health care costs, it may be necessary to modify benefit
levels, prior to doing so the Company will meet with the Union to review the
proposed changes and solicit suggestions. The plans offered to the Pilots shall
be the same as offered to all other non-represented employees.


Section 28.2


The Company will extend its best efforts to assist Pilots in resolving any claim
disputes which do arise under the above plans after the member has followed the
claims appeals process of the respective carrier or administrator. No matter
relating to a claims dispute which is not the direct result of negligence by the
Company shall be submitted to the grievance and/or Systems Board of Adjustment
provisions of this Agreement.


Section 28.3


A Pilot shall be eligible to participate in the group benefits listed above on
the first day of the month coinciding with or following the date of initial
hire. To be eligible for coverage in the above plans a Pilot must work or be
paid consistent with the definitions in Article 19, Sections 19.1 through 19.4.
Any Pilot who fails to meet the above definitions shall not have coverage in the
following month.


Section 28.4


Pilots who participate in one of the Company Health and/or Dental Plans shall
have the amounts set forth in the 2014 Plan Year Employee Contribution Schedule
withheld from each bi-weekly paycheck for 2014 plan year. Thereafter, rates will
be subject to adjustment based on annual renewal expense.


Section 28.5


Pilots shall be covered at one and one-half (1 ½) times their total annual
salary in Life Insurance and Accidental Death and Dismemberment Insurance under
the provisions of the plan defined in the Company Benefit Plan.


ARTICLE 29
Company 401(k) Plan


Section 29.1 – Plan Modifications


The Company reserves the right to amend from time to time the Plan to cover the
eligible Pilots to conform to the applicable State and Federal statutes. Any
amendments shall be furnished to the Pilots and Union. The Company shall pay all
costs associated with the administration of the Plan.
34

--------------------------------------------------------------------------------

Section 29.2 – Enrollment


Enrollment in the plan shall be on date of hire provided that in the first year
of employment said Pilot worked at least one thousand (1,000) hours.


Section 29.3 – Vesting



Years Percent of Vesting




One year 33 1/3 percent

Two years 66 2/3 percent

Three years 100 percent



Section 29.4 – Contribution


For those Pilots who contribute to this Plan, the Company shall contribute
seventy percent (70%) on the first eight percent (8%) contributed by the Pilot.
All Company and employee contributions shall be deposited into the respective
employee’s 401(k) account on Monday following the payday.


ARTICLE 30
Jury Duty


Section 30.1


The purpose of jury pay is to make the Pilots’ pay whole while meeting their
civic duty. Pilots who are required by proper court order or summoned to be
absent from work in connection with jury duty will be paid the earnings he would
have received for a regularly scheduled shift up to a maximum of seven (7) work
schedules per calendar year.


Section 30.2


Jury pay is not applicable when a Pilot is on a leave of absence, vacation, or
layoff.


Section 30.3


In the event a Pilot is released from Jury Duty on a duty day, he shall proceed
to his base or assignment the following day commensurate with his crew reset
requirements.


Section 30.4


Pilots under subpoena for reasons benefiting the Company will be compensated for
all lost time provided the Pilot was scheduled to work.


Section 30.5


Vacation time may be used any time a Pilot is required by subpoena to appear in
a matter not benefiting the Company.
35

--------------------------------------------------------------------------------

ARTICLE 31
Bereavement Leave


Section 31.1


The Company shall grant a bereavement leave for each individual for the death of
a member of the Pilot’s immediate family. Pilots on bereavement leave shall be
paid for each duty day missed, up to a maximum of four (4) days or forty-eight
(48) hours, whichever is less, per occurrence. Pilots may use accrued but unused
Vacation beyond the four (4) days or forty-eight (48) hours bereavement leave.
For the purposes of this Article, a Pilot’s immediate family shall include his
current spouse, in-laws, children, step-children, parents, grandparents,
grandchildren, siblings and legal guardian.


Section 31.2


The Company shall grant bereavement leave for each individual for the death of a
member of the Pilot’s extended family of one (1) day or twenty-four (24) duty
hours, whichever is less. A Pilot’s extended family includes aunt, uncle, nephew
and niece. Pilots may use accrued but unused Vacation beyond the one (1) day or
twenty-four (24) duty hours bereavement leave.


Section 31.3


Funeral leave is not compensable when the Pilot is on scheduled days off, leave
of absence, layoff, or suspension.


ARTICLE 32
Severance Pay


Section 32.1


A Pilot who is laid off and is placed on furlough with the Company shall receive
severance pay according to the schedule in Section 32.2 below. Except if one or
more of the following conditions exist he shall receive no severance pay.



1. He refuses to accept a job or assignment within his category of Pilot with
the Company;




2. He is dismissed for cause or resigns or retires.



Section 32.2


Severance pay will be paid within seven (7) days following the Pilot's furlough
based on the following schedule:


Full Years of Company Service
Calendar Weeks
 
 
One (1) full year of service but less than four (4)
Two (2) weeks
 
 
Four (4) full years of service but less than eight (8)
Four (4) weeks
 
 
Eight (8) full years of service but less than twelve (12)
Six (6) weeks
 
 
Twelve (12) full years of service but less than fifteen (15)
Eight (8) weeks
 
 
Fifteen (15) full years of service or more
Ten (10) weeks

 
36

--------------------------------------------------------------------------------

Section 32.3


The Company will attempt to give Pilot(s) two (2) weeks advance notice of a base
closure or loss of contract.


Section 32.4


Medical and Dental insurance will continue through the last day of the month of
the Pilots layoff or furlough. Thereafter, the Company will cover COBRA for one
(1) month following the Pilot's layoff or furlough, provided the Pilot elects
COBRA coverage.


ARTICLE 33
Union Bulletin Boards & Communications


Section 33.1


The Company shall permit the Union to display an unlocked bulletin board at each
base that is Company owned. The Union shall purchase the bulletin boards and
shall be responsible for their installation. The bulletin boards shall only be
placed in areas that have been agreed to by the Company in advance. The
provision shall not be applicable if such bulletin boards are not permitted or
authorized by a customer who owns the premises.


Section 33.2


The bulletin boards used by the Union and Pilots covered by this Agreement shall
be for posting notices of Union social and recreational affairs, meetings and
elections.


Section 33.3


General distributions, posted notices and official business will bear the seal
or signature of an officer of the Union or a Pilot representative and will not
contain anything defamatory, derogative, inflammatory, negative, or of a
personal nature attacking the Company or its representatives.


Section 33.4


The Company may refuse to permit any posting that would violate any of the
provisions of this Agreement. Any notices posted that are not in accordance with
this Article shall be removed by the Union or by the Company upon notice to the
Union.


Section 33.5


If no bulletin board is permissible, the Union may maintain an information book
which shall remain in the Pilot’s reference area or office.
37

--------------------------------------------------------------------------------

SECTION 34
General and Miscellaneous


Section 34.1


Any deviation from this Agreement shall be made by mutual consent between the
Company and the Union. Such consent must be in writing and signed by both
parties.


Section 34.2


All orders or notices to Pilots covered by this Agreement involving a transfer,
promotion, demotion, layoff, or leave of absence shall be given in writing to
such Pilot with a copy to the Union within ten (10) calendar days.


Section 34.3


The pay period is currently fourteen (14) days (bi-weekly). If the Company
wishes to change the pay period timing, it shall meet and discuss the change
with the Union prior to implementation.


Section 34.4


This Agreement prohibits a Pilot from engaging in any activities that are in
competition with the Company and flying activities that interfere with their
service to the Company. This provision shall not be construed to prohibit Pilots
from affiliating with the Armed Forces of the United States or other additional
employment providing the Pilot complies with the Company Policy on Outside
Employment


Section 34.5


The Company shall make a copy of the current contract available to all Pilots on
the Air Methods’ website. In addition, the Company shall share in the cost of
printing this Agreement up to a maximum of $2,500.00 per Contract period.


Section 34.6


A Pilot’s primary responsibility is to ensure the safe operation of the
aircraft. A Pilot may also be required to assist in minor aircraft maintenance
other than that specifically authorized; washing of aircraft, couriering of
parts, or other non-flying duties. In no case shall a Pilot be required to
operate a ground ambulance or perform facility repairs.


This provision does not restrict a Pilot from performing non-flying duties
related to the promotion of the profession such as conducting educational
classes, public relations presentations, or events of that nature.


Section 34.7


If a Pilot’s personal items are damaged due to an aircraft accident or other
unusual circumstance beyond the Pilot’s control, a claim may be submitted to the
Company and paid consistent with its insurance policy. However, the Company
reserves the right to require proof of loss and value of the item covered in the
claim.
38

--------------------------------------------------------------------------------

Section 34.8


Any Pilot leaving the service of the Company shall, upon request to the Human
Resource department, be provided with a letter setting forth the Company’s
record of his job title, stating his length of service and rate of pay at the
date he left the Company.


Section 34.9


Pilots covered by this Agreement shall be governed by all reasonable Company
rules, regulations and orders previously or hereafter issued by proper
authorities of the Company which are not in conflict with the terms and
conditions of this Agreement, and which have been made available to the Pilots
and Union.


Section 34.10


To the extent the Company adopts a new rule or Policy, or materially amends,
supplements or otherwise modifies any of the Company’s current rules or
Policies, the Company shall promptly provide a copy of such new rule, Policy or
amendment, as applicable, to the Union after adoption thereof. The Company will
also provide a marked version of any amended rules or Policies, which shall
reflect any revisions thereto. Notwithstanding the foregoing, the Company need
not provide the Union with a copy of any new Policy or amendment if the Pilots
would not be subject to the terms thereof.


Section 34.11


In the event the Company adopts an identification card or badge system, the
Company shall provide the identification card or badge at no cost to the Pilot.
However, if the Pilot loses the identification card or badge he/she will be
obligated to replace it at the cost of $10.00.


Section 34.12


In the event that a Pilot reports or the Company discovers a Pilot has been
overpaid or mistakenly been reimbursed expenses, the Company will be allowed to
recover the overpayments or reimbursed expenses through payroll deductions or by
other instruments that evidence indebtedness.


Section 34.13


Each Pilot must comply with applicable OSHA and Company safety requirements
associated with Personal Protective Equipment (PPE) in the performance of job
duties. In addition, each Pilot must accept reasonable requests for flights and
must comply with Company and/or Program specific guidelines for the
transportation of patients or passengers with communicable diseases.


Section 34.14


Each Pilot must secure and maintain the necessary information or credentials for
State or Local licensing. The Company will reimburse any associated expenses
incurred to meet the requirement of this section.
39

--------------------------------------------------------------------------------

ARTICLE 35
Equipment and Facilities


Section 35.1


The Company shall furnish each Pilot with the following:



1. A helmet if required.




2. If a helmet is not required, effective upon execution of the Contract the
Company will provide a one-time $100.00 allowance toward the purchase of an
individual headset upon proof of purchase. Such allowance will not be applicable
to previously purchased headsets. In either case a backup headset(s) will be
provided in each aircraft as a primary means of communication.




3. An appropriate name tag, badge, embroidery, or other suitable means to
identify each Pilot on their uniform.




4. A minimum of two suitable work uniforms deemed appropriate by the Company or
Customer. Such uniforms shall be given to Pilots new to a program and be
replaced annually as necessary.




5. One jacket, suitable for the local climate as deemed by the Company or
Customer, and replaced as necessary.




6. Up to two (2) department or Customer ball caps annually if provided by the
department or Customer and requested by the Pilot.




7. The Company shall reimburse, upon proof of purchase, up to one hundred
dollars ($100.00) per year to each active Pilot on the payroll, for the purpose
of purchasing Company or Customer required acceptable footwear.



Section 35.2


The Company will endeavor to provide reasonably quiet quarters with a rest
facility for duty Pilots only.


Section 35.3


At each base the Company will provide internet access for appropriate weather
source and/or required Company information. An area shall be designated for the
completion of Company paperwork.


Section 35.4


Pilots who are required to spend the night away from their assigned base
location shall be provided with single room hotel accommodations.
40

--------------------------------------------------------------------------------

Section 35.5


The Company shall provide a VCR or DVD player, and television in an area
accessible by the Pilot, if not already provided by the department or Customer.
Where standard broadcast signal is not available, the Company will provide basic
cable or satellite. The parties agree that at no time is it permissible for
“R-18” (MA) material to be viewed on Company provided equipment and this would
be considered a violation of the Company Productive Work Environment policy and
Article 36 of the Agreement.


ARTICLE 36
Productive Work Environment Policy


Section 36.1


It is agreed that the Company, as a responsible corporate citizen, is committed
to maintaining a hospitable, cooperative work environment that promotes
professionalism, common courtesy and mutual respect among all levels of
employees, supervisors, managers, and executives. To advance that commitment,
the Company has adopted and will communicate to employees the productive work
environment policy that strictly prohibits sexual and workplace harassment on
the basis of race, color, creed, gender, religion, national origin, age, sexual
orientation or disability or any other status protected by either Federal or
State statute. This policy shall not be amended during the term of this
Agreement unless required by law.


Section 36.2


The Union agrees to support the provisions of the Air Methods corporate
productive work environment policy. Each Pilot will be required to read,
understand and sign an acknowledgment of this policy, which will be placed in
his personnel file.


ARTICLE 37
Savings Clause


Section 37.1


Should any part of this Agreement be rendered or declared invalid by reason of
any existing or subsequently enacted legislation, act of government agency, or
by any decree of a court of competent jurisdiction, such invalidation of such
part or portion of this Agreement shall not invalidate the remaining portions
hereof, and they shall remain in full force and effect.


Section 37.2


In the event that any provisions of this Agreement are in conflict with or are
rendered inoperative or unlawful by virtue of any duly enacted law or regulation
or any governmental agency or commission having jurisdiction over the Company,
the Union and Company will meet and attempt to negotiate changes necessary,
pertaining only to those provisions so affected or directly related thereto.
41

--------------------------------------------------------------------------------

ARTICLE 38
Duration


This Agreement shall be effective upon notice of ratification through December
31, 2016 and shall automatically renew itself from year to year thereafter,
unless written notice of intended change is served in accordance with Section 6,
Title I of the Railway Labor Act by either party at least sixty (60) days prior
to the amendable date or any anniversary thereof.
42

--------------------------------------------------------------------------------

APPENDIX A


Appendix A, Section 1 – Base Pay Schedule


Upon contract ratification of this Agreement, all Pilots shall be placed onto
the Base Pay Schedule commensurate with their current base rate of pay.
Effective May 1 2014, each Pilot shall move to the May 1, 2014 column to the row
corresponding with their pay step. On May 1, 2015 and January 1, 2016 each pilot
shall advance to the row corresponding with their pay step. On the Pilot’s
anniversary date with the Company, each Pilot will move to the next row
corresponding with their years of service for years 2014, 2015 and 2016. The
anniversary date is defined as the date a Pilot entered service with the Company
as a Pilot in Command or Co-Pilot.


Current Rate of Pay
Step
May 1, 2014
May 1, 2015
January 1, 2016
$ 59,399
0-1
$61,181
$63,016
$64,907
$ 60,365
1-2
$62,176
$64,041
$65,962
$ 61,346
2-3
$63,186
$65,082
$67,034
$ 62,344
3-4
$64,214
$66,141
$68,125
$ 63,357
4-5
$65,258
$67,215
$69,232
$ 64,388
5-6
$66,320
$68,309
$70,358
$ 65,435
6-7
$67,398
$69,420
$71,503
$ 66,498
7-8
$68,493
$70,548
$72,664
$ 67,580
8-9
$69,607
$71,696
$73,846
$ 68,679
9-10
$70,739
$72,862
$75,047
$ 69,796
10-11
$71,890
$74,047
$76,268
$ 70,930
11-12
$73,058
$75,250
$77,507
$ 72,084
12-13
$74,247
$76,474
$78,768
$ 73,256
13-14
$75,454
$77,717
$80,049
$ 74,447
14-15
$76,680
$78,981
$81,350
$ 75,658
15-16
$77,928
$80,266
$82,674
$ 76,888
16-17
$79,195
$81,570
$84,018
$ 78,138
17-18
$80,482
$82,897
$85,384
$ 79,408
18-19
$81,790
$84,244
$86,771
$ 80,700
19-20
$83,121
$85,615
$88,183
$ 82,012
20-21
$84,472
$87,007
$89,617
$ 83,345
21-22
$85,845
$88,421
$91,073
$ 84,700
22-23
$87,241
$89,858
$92,554
$ 86,078
23-24
$88,660
$91,320
$94,060
$ 87,478
>24
$90,102
$92,805
$95,589



Co-Pilots shall be paid a rate equal to 75% of the above Base Pay Schedule.


Appendix A, Section 2 – Methodology for Determining Where a Pilot Initially Fits
in the Scale


The Company reserves the right, based on previous experience of a Pilot(s), to
place them on the above scale up to the five (5) year level or step. Thereafter
the Pilot annually shall be advanced to the next step, and as with all Pilots,
shall proceed on the steps and rows according to the Base Pay Schedule in
Appendix A, Section 1. Any disputes relative to that placement shall not be
subject to the grievance and/or Systems Board of Adjustment provision located
elsewhere in this Agreement. Such placement on the scale will be made utilizing
written documentation of active years in aircraft aviation experience. The
Company reserves the right to determine the adequacy of the documentation.
A-1

--------------------------------------------------------------------------------

Appendix A, Section 3 – Base Assignment


The Pilot shall be paid based upon the applicable schedule for the base to which
he/she is assigned or relocated.


Appendix A, Section 4 – ACCRA Geographic Differential Pay


Effective with the implementation of the above schedule the Company shall
determine the ACCRA impact for each current base using the most recent available
quarterly ACCRA data when a Tentative Agreement is reached between the parties.
The above schedule shall be considered 100% under the ACCRA system and all
current bases shall be adjusted according to their respective ACCRA rating as
per the table below. If no ACCRA data is available for a current or new base
location, the Company shall utilize the Sperling’s rating service to determine
the Pay scale adjustment rating. If no Sperling data is available, the five (5)
nearest reporting cities to that base may be used to derive an ACCRA average
provided that there are five (5) locations in close proximity of that base.
Close proximity shall be considered within 75 miles. The Company reserves the
right to develop recruitment and/or retention systems which will be paid above
the schedule. Such schedules or systems will be paid to all Pilots at the base
in question. In the event the Pilot voluntarily leaves his/her original base
their pay will be based on their actual date of hire for purposes of step
increases. The ACCRA impact rating effective at the execution of this agreement
shall remain unchanged for the duration of the Contract. The ACCRA rating shall
not be applicable for workover pay.


The ACCRA pay differential adjustments identified by the Company as of 2011
shall remain in effect. However, Pilots who qualified for ACCRA payments prior
to July 1, 2011 that are in excess of the ACCRA payments identified by the
Company as of 2011, hereinafter referred to as “Grandfathered Pilots”, shall
receive ACCRA differential payments as follows:



a. Grandfathered Pilots assigned to a base where the assignment was effective
prior to July 1, 2011 shall receive Base Pay plus ACCRA pay differential
adjustments in effect for that base on June 30, 2011.




b. Any Grandfathered Pilot that accepts reassignment, voluntary or as a result
of base closure, shall immediately have his ACCRA pay differential adjusted to
the new base assignment ACCRA rating and will no longer be considered a
“Grandfathered Pilot” at the former base ACCRA rating.




c. Until the date on which a Grandfathered Pilot’s ACCRA payment is equal to the
ACCRA payment amount determined by the Company as of 2011 for such base, the
Grandfathered Pilot’s ACCRA payment shall be reduced by the amount of any
increase a Grandfathered Pilot receives in Base Pay.

A-2

--------------------------------------------------------------------------------

d. Grandfathers Pilots shall receive a $1,000 for the contract years January
2012, January 2013, January 2014 and January 2015 but will not qualify for such
payment if the pilot is reassigned or otherwise loses his ACCRA “Grandfather
Pilot” status.



Pilots hired or reassigned after the ratification of this Agreement will be paid
at the ACCRA index, as discussed above. All ACCRA payments will be identified on
a Pilot’s pay stub.



Location ACCRA rating Pay scale adjustment




0 – 105% 100%

105.1 – 115% 110%

115.1 – 125% 120%

125.1 – 135% 130%

135.1 – 150% 140%

Greater than 150% 160%



Appendix A, Section 5 – Initial Training


During initial training Pilots shall be paid at the starting rate commensurate
with the assigned base.


Appendix A, Section 6 – Relief Pilots


National Relief Pilots shall receive the ACCRA rating for Denver, Colorado. A
Relief Pilot who is assigned to a Program or area shall have ACCRA determined
based upon an average of the bases with in the assigned area.


Appendix A, Section 7 – Supplemental Pay


Pilots performing duties in the following positions shall receive the indicated
annual supplemental pay (divided by 26 and paid through the normally occurring
pay period cycle). Pilots who receive supplemental pay shall not receive any
additional compensation (workover) for performing those duties associated with
that position on an off work day.


A.
Lead Pilot
$3,000 annually
B.
Senior Lead Pilot
$4,200 annually
C.
Check Airmen
$3,000 annually
D.
Training Captain
$2,500 annually
E.
ATP
$ 600 annually



Pilots who receive supplemental pay shall not receive any additional
compensation, such as premium pays, overtime, or workover, for performing those
duties associated with that position on an off work day. Pilot(s) who currently
receive IFR supplemental pay shall continue to do so for the duration of this
agreement.
A-3

--------------------------------------------------------------------------------

Appendix A, Section 8 – 2014 Plan Year Employee Contribution Schedule


Medical & Rx Plan
90/70 & CA Plan
80/60 Plan
High Deductible
Dental
 
 
 
 
 
Employee Only
$73.88
$60.98
$32.16
$2.95
Employee + Children
$156.75
$119.92
$65.97
$7.10
Employee + Spouse
$126.90
$103.49
$52.85
$6.63
Employee + Family
$201.10
$166.69
$79.49
$11.74



Future Health and Dental Plan annual rate increases for Pilots shall not exceed
ten percent (10%) per year based on the 2014 Plan Year Employee Contribution
Schedule. In no case shall the annual percentage increase for a Pilot exceed
that of the percentage increase for the Company. Any changes that occur after
publication of this Agreement shall be posted on the Air Methods Corporation
Portal. The Union will be provided a summary of changes for new plan years prior
to the beginning of the Open Enrollment period.


Appendix A, Section 9 – Definitions


Work Shift: The Pilot’s salary is based upon 182 ½ work shifts per year. A “work
shift” is defined as a minimum of 12 and up to a fourteen (14) hours of
duration. A “work shift” does not include training, meetings and travel to or
from training or meetings on an off work day.


Base Pay: A Pilot’s annual rate of pay as identified in Appendix A, Section 1
and not including Supplemental Pay, ACCRA Geographical Differential Pay,
Overtime Pay, Workover Shift Pay or any other additional compensation.


Base Hourly Rate: A Pilot’s base hourly rate shall be calculated by dividing his
base pay as identified in Appendix A, Section 1, by 2190 hours.


Workover Shift Pay: Is defined as one and one half (1 ½) times a Pilot’s base
hourly rate times twelve (12) hours. Workover Pay does not include supplemental
pay and ACCRA.


Overtime Hourly Rate: Is defined as the Base Hourly Rate (defined in Appendix A)
times one and one half.


Workover Shift: Is defined as being scheduled for and reporting for a potential
revenue producing shift on a regularly scheduled day off that was not the result
of a trade or swap.


Duty Ready: To facilitate customer and Company needs the oncoming Pilot will be
duty ready at the beginning of their scheduled shift. Duty ready is defined as
being available to initiate and conduct revenue or non-revenue flights. The
expectation is that a Pilot will accomplish all required Federal Aviation
Regulation and General Operations Manual actions within the time period that
precedes their duty shift.


Local In Nature: Is defined as within a fifty (50) mile radius of the primary
location.


FEMA (Short Notice) Disaster Response Pay: A Pilot who volunteers for disaster
response must commit to a seven (7) day rotation, which includes travel time on
either end of the duty period. A Pilot will be paid their hourly rate of pay
commencing two hours before their scheduled commercial departure time, or for
those who travel to the disaster site by car* or in a Company aircraft,
commencing at the start of their travel. Travel time is compensated but will not
be counted toward hours worked (unless the Pilot is flying the aircraft to the
disaster site). Travel time will be the actual time of the trip and should not
include any time zone adjustments.
A-4

--------------------------------------------------------------------------------

A Pilot on flight status will be paid the workover hourly rate for hours worked
while on shift. A Pilot off flight status will be paid at the normal hourly rate
of pay (which excludes supplemental pay) for the hours spent off shift.


When a Pilot is released by management from the disaster work site, they will be
paid their normal rate (excluding supplemental pay) of pay until the first
available flight lands at the home destination plus two (2) hours*.


*If an employee drives to and from the disaster area, travel time should be
reported and verification from Mapquest.com should be provided with the
timesheet documenting the estimated travel time.


A Pilot must log all travel time and work shifts while on disaster relief and
provide a copy of their original work schedule (prior to disaster duty) to
payroll. A Pilot will not be paid for any missed shifts that they gave up due to
covering in a disaster.
A-5

--------------------------------------------------------------------------------

APPENDIX B


Location Code
Location
Base State
ACCRA
Formula
AKSOL1
Soldotna 0099
AK
120.6%
120%
AKWAS1
Wasilla 0099
AK
123.2%
120%
AKWAS2
Wasilla Relief Pilot
AK
123.2%
120%
ALBIR1
Birmingham 0103
AL
82.4%
100%
ALCUS1
Cusseta 6303
AL
80.1%
100%
ALGRN1
Greenville 6308
AL
85.4%
100%
ALMER1
Meridianville 6301
AL
98.8%
100%
ALRNB1
Rainbow City 6305
AL
92.1%
100%
ALSEM1
Semmes 6309
AL
88.0%
100%
ALSYL1
Sylacauga 6306
AL
83.5%
100%
ALTUS1
Tuscaloosa 6307
AL
94.5%
100%
ARHSP1
Hot Springs 8301
AR
88.3%
100%
ARRGR1
Rogers 5309
AR
83.2%
100%
ARTEX1
Texarkana 0004
AR
83.9%
100%
AZCSG1
Casa Grande 5210
AZ
92.1%
100%
AZCSG2
Casa Grande Relief Pilot
AZ
92.1%
100%
AZCTW1
Cottonwood 0025
AZ
102.0%
100%
AZFLS1
Flagstaff 0025
AZ
121.5%
120%
AZFLS2
Flagstaff Relief Pilot
AZ
121.5%
120%
AZFLC1
Florence 5202
AZ
92.1%
100%
AZGIL1
Gilbert 5215
AZ
113.1%
110%
AZGLB1
Globe 5212
AZ
89.5%
100%
AZGLB2
Globe 5219
AZ
89.5%
100%
AZKEA1
Kearney 5213
AZ
87.4%
100%
AZKNG1
Kingman 0025
AZ
96.1%
100%
AZLHC1
Lake Havasu City 5214
AZ
103.9%
100%
AZMAR1
Marana 5203
AZ
106.0%
110%
AZPAG1
Page 0025
AZ
107.3%
110%
AZPAR1
Parker 5217
AZ
92.4%
100%
AZPAY1
Payson 5218
AZ
100.9%
100%
AZPHX1
Phoenix 5220
AZ
102.4%
100%
AZPRS1
Prescott 5221
AZ
112.5%
110%
AZPRV1
Prescott Valley 5222
AZ
102.7%
100%
AZSAF1
Safford 5204
AZ
89.8%
100%
AZSHL1
Show Low 0029
AZ
98.0%
100%
AZSHL2
Show Low 5223
AZ
98.0%
100%
AZSHL3
Show Low 5224
AZ
98.0%
100%
AZSIV1
Sierra Vista 5205
AZ
96.9%
100%

B-1

--------------------------------------------------------------------------------



AZSPV1
Springerville 5225
AZ
94.4%
100%
AZSCW1
Sun City West 5226
AZ
94.0%
100%
AZTBC1
Tuba City 0025
AZ
85.6%
100%
AZWIL1
Wilcox 5208
AZ
86.2%
100%
AZWIN1
Winslow 0025
AZ
89.1%
100%
CABKF1
Bakersfield 0034
CA
104.0%
100%
CACSB1
Carlsbad 5005
CA
174.0%
160%
CAELC1
El Cajon 5006
CA
125.1%
130%
CAELC3
El Cajon Relief Pilot
CA
125.1%
130%
CAFHL1
Fort Hunter Liggett 5020
CA
115.0%
110%
CAFUL1
Fullerton 5004
CA
149.0%
140%
CAHEM1
Hemet 5003
CA
97.0%
100%
CAHES1
Hesperia 5022
CA
108.0%
110%
CALKP1
Lakeport 5052
CA
107.1%
110%
CAMER1
Merced 5051
CA
103.0%
100%
CAMOD1
Modesto 5050
CA
112.0%
110%
CAMOJ1
Mojave 5014
CA
87.0%
100%
CASAC2
Sacramento AMJ Pilots
CA
112.5%
110%
CASND1
San Diego 5019
CA
139.0%
140%
CASTF1
Stanford 0074
CA
229.0%
160%
CATHM1
Thermal 5018
CA
94.0%
100%
CATRK1
Truckee 0071
CA
168.0%
160%
CATNP1
Twentynine Palms 5029
CA
98.0%
100%
CAVIC1
Victorville 5002
CA
108.0%
110%
COAUR1
Aurora 0003
CO
104.0%
100%
COSPG1
Colorado Springs 0061
CO
97.1%
100%
CODEN1
Denver
CO
110.1%
110%
CODUR1
Durango 0061
CO
123.7%
120%
COENG1
Englewood
CO
105.0%
100%
COFRD1
Frederick 0003
CO
104.8%
100%
COFSC1
Frisco 0061
CO
144.3%
140%
COGDJ1
Grand Junction 0001
CO
101.3%
100%
COGDJ2
Grand Junction 0010
CO
101.3%
100%
COLKW1
Lakewood 0061
CO
113.6%
110%
COLKW2
Lakewood Program Relief
CO
113.6%
110%
COLNT1
Lone Tree 0003
CO
132.8%
130%
COPBL1
Pueblo 0061
CO
82.5%
100%
CTHAR1
Hartford 0064
CT
108.0%
110%
CTNOR1
Norwich 0064
CT
113.5%
110%
DEGTW1
Georgetown 5604
DE
106.4%
110%
DENEW1
Newark 5601
DE
120.5%
120%

B-2

--------------------------------------------------------------------------------



FLBAR1
Bartow 6101
FL
93.4%
100%
FLBRO1
Bronson 6116
FL
86.7%
100%
FLBKV1
Brooksville 0070
FL
81.5%
100%
FLCLM1
Clermont 6125
FL
106.2%
110%
FLCLM2
Clermont Relief Pilot
FL
106.2%
110%
FLCRS1
Crestview 6110
FL
92.9%
100%
FLHOME
FL Homebased
FL
93.4%
100%
FLFTM1
Fort Myers 6122
FL
95.1%
100%
FLFTP2
Fort Pierce
FL
80.7%
100%
FLFTP1
Fort Pierce 6123
FL
80.7%
100%
FLHAV1
Havana 6117
FL
85.5%
100%
FLJCV1
Jacksonville 6103
FL
94.2%
100%
FLJCV2
Jacksonville Relief Pilot
FL
94.2%
100%
FLKEY1
Key West 6112
FL
177.0%
160%
FLKIS1
Kissimmee 6126
FL
91.5%
100%
FLLKC1
Lake City 6119
FL
90.7%
100%
FLLGW1
Longwood 6124
FL
103.9%
100%
FLMAR1
Marianna 6109
FL
85.9%
100%
FLNPT1
North Port 0070
FL
91.7%
100%
FLPEN1
Pensacola 6130
FL
93.2%
100%
FLTMP1
Tampa 0070
FL
95.3%
100%
GACAR1
Carrollton 5912
GA
86.8%
100%
GACNY1
Conyers 5905
GA
89.0%
100%
GAFTB1
Fort Benning 5906
GA
91.9%
100%
GAGNV1
Gainesville 5904
GA
98.9%
100%
GAGNV2
Gainsville Relief Pilot
GA
98.9%
100%
GAGRF1
Griffin 5903
GA
89.9%
100%
GAJAS1
Jasper 5902
GA
95.7%
100%
GAKEN1
Kennesaw 5907
GA
100.5%
100%
GANWN1
Newnan 5909
GA
91.9%
100%
GASPF1
Springfield 5910
GA
90.8%
100%
GATHM1
Thomson 5901
GA
84.0%
100%
GAVLD1
Valdosta 5913
GA
94.1%
100%
HAITI
Haiti
HA
110.0%
110%
IACLD1
Clarinda 7602
IA
78.7%
100%
IADSM1
Des Moines 0008
IA
85.1%
100%
IADSM2
Des Moines 0062
IA
85.1%
100%
IAIWC1
Iowa City 0065
IA
98.9%
100%
IAKNX1
Knoxville 0008
IA
84.9%
100%
IAWTL1
Waterloo 0065
IA
82.5%
100%
IDIDF1
Idaho Falls 7801
ID
92.1%
100%

B-3

--------------------------------------------------------------------------------



IDIDF2
Idaho Falls 7802
ID
92.1%
100%
ILCHK1
Cahokia 5425
IL
79.3%
100%
ILCHK2
Cahokia 5426
IL
79.3%
100%
ILCHG1
Chicago 6503
IL
116.2%
120%
ILEFF1
Effingham 5422
IL
88.1%
100%
ILGRC1
Granite City 5401
IL
83.0%
100%
ILGRC2
Granite City 5407
IL
83.0%
100%
ILJOL1
Joliet 6501
IL
103.7%
100%
ILLTF1
Litchfield 5421
IL
81.6%
100%
ILMCH1
McHenry 0044
IL
109.1%
110%
ILRKF2
Rockford 6504
IL
86.2%
100%
ILSPR1
Sparta 5420
IL
81.2%
100%
ILSPF1
Springfield 5424
IL
84.4%
100%
ILURB1
Urbana 5423
IL
88.8%
100%
INCOR1
Corydon 5811
IN
79.5%
100%
INEVN1
Evansville 0022
IN
84.2%
100%
INFTW1
Fort Wayne 8101
IN
83.3%
100%
INSEL1
Sellersburg 5814
IN
91.0%
100%
INWAB1
Wabash 8102
IN
79.1%
100%
KYBED1
KY Bedford 5813
KY
79.3%
100%
KYCHV1
KY Chavis 5807
KY
85.3%
100%
KYDEB1
KY Debord 5815
KY
78.0%
100%
KYELZ1
KY Elizabethtown 5808
KY
93.6%
100%
KYFRA1
KY Frankfort 5805
KY
88.0%
100%
KYGLA1
KY Glasgow 5812
KY
81.8%
100%
KYLND1
KY London 5802
KY
85.1%
100%
KYMST1
KY Mount Sterling 5804
KY
83.5%
100%
KYSOM1
KY Somerset 5803
KY
81.4%
100%
KYSPR1
KY Springfield 5806
KY
80.4%
100%
LARUS1
Ruston 0110
LA
86.1%
100%
MAWOR1
Worchester 7401
MA
110.7%
110%
MDHGT1
Hagerstown 7101
MD
103.7%
100%
MISAG1
Saginaw 0104
MI
77.8%
100%
MISAG2
Saginaw 6201
MI
77.8%
100%
MNALX1
Alexandria 0005
MN
97.2%
100%
MNBLN1
Blaine 0005
MN
109.0%
110%
MNBLN2
Blaine Relief Pilot
MN
109.0%
110%
MNHIB1
Hibbing 0005
MN
91.0%
100%
MNWIL1
Willmar 0005
MN
96.0%
100%
MOCLM1
Columbia 6401
MO
94.2%
100%
MOFRM1
Farmington 5405
MO
86.5%
100%

B-4

--------------------------------------------------------------------------------



MOFRM2
Farmington 5410
MO
86.5%
100%
MOJPN1
Joplin 5307
MO
83.7%
100%
MOLMN1
La Monte 6403
MO
82.9%
100%
MOHOME
MO Homebased
MO
87.8%
100%
MONVD1
Nevada 5308
MO
82.5%
100%
MOOSG1
Osage Beach 6402
MO
99.7%
100%
MOSPG1
Springfield 0073
MO
83.0%
100%
MOSTJ1
St Joseph 5306
MO
83.8%
100%
MOSVN
Sullivan 5406
MO
88.1%
100%
MOWRN1
Warrenton 5402
MO
93.0%
100%
MSCLK1
Clarksdale 0110
MS
77.0%
100%
MSHAT1
Hattiesburg 8402
MS
89.4%
100%
MSTUP1
Tupelo 0076
MS
90.1%
100%
MSWIN1
Winona 8401
MS
78.3%
100%
NCCON1
NC Concord 0017
NC
96.9%
100%
NCDUR2
NC Durham 0087
NC
99.9%
100%
NCEDE1
NC Edenton 6907
NC
92.5%
100%
NCELK1
NC Elkin 6903
NC
90.2%
100%
NCRAL1
NC Elm City 6904
NC
85.4%
100%
NCFYV1
NC Fayetteville 0088
NC
94.0%
100%
NCHCK1
NC Hickory 0017
NC
85.6%
100%
NCHOL1
NC Holly Ridge 6901
NC
101.0%
100%
NCLXG1
NC Lexington 6902
NC
83.6%
100%
NCSLC1
NC Siler City 0088
NC
92.3%
100%
NCSMF1
NC Smithfield 0087
NC
92.6%
100%
NCWHT1
NC Whiteville 6906
NC
86.9%
100%
NECRE1
Crete 5311
NE
83.0%
100%
NEFRT1
Fremont 5310
NE
110.0%
110%
NENOR1
Norfolk 5303
NE
84.7%
100%
NEOMA1
Omaha 5305
NE
89.0%
100%
NJSEW1
Sewell 5602
NJ
103.5%
100%
NJWML1
West Milford 0114
NJ
94.1%
100%
NMALM1
Alamogordo 7503
NM
87.2%
100%
NMCLB1
Carlsbad 7504
NM
83.5%
100%
NMCLB2
Carlsbad RW 7510
NM
83.5%
100%
NMDEM1
Deming 7509
NM
85.1%
100%
NMFMG1
Farmington 0019
NM
100.5%
100%
NMFMG2
Farmington 0031
NM
100.5%
100%
NMHOB1
Hobbs 7505
NM
83.7%
100%
NMLCR1
Las Cruces 7506
NM
92.5%
100%
NMROS1
Roswell 7507
NM
83.8%
100%

B-5

--------------------------------------------------------------------------------



NMROS2
Roswell 7508
NM
83.8%
100%
NMSVC1
Silver City 7501
NM
91.4%
100%
NVGRV1
Gardnerville 0071
NV
115.2%
120%
NVHEN1
Henderson 5107
NV
117.2%
120%
NVMSQ1
Mesquite 5111
NV
105.7%
110%
NVPAH1
Pahrump 5121
NV
99.2%
100%
NVRNO1
Reno 0071
NV
109.6%
110%
NVRNO2
Reno Relief Pilot
NV
109.6%
110%
NYDEX1
Dexter 5510
NY
96.1%
100%
NYFTD1
Fort Drum 5511
NY
106.6%
110%
NYFUL1
Fultonville 5502
NY
93.0%
100%
NYHAR1
Harris 5505
NY
109.7%
110%
NYHOR1
Hornell 5507
NY
91.3%
100%
NYPOT1
Potsdam 5509
NY
93.5%
100%
NYSEL1
Selkirk 5501
NY
74.3%
100%
NYSEN1
Seneca Falls 5512
NY
91.0%
100%
NYSID1
Sidney 5508
NY
90.4%
100%
NYWAL1
Walkill 5504
NY
120.4%
120%
OHDAY1
Dayton 0084
OH
84.9%
100%
OHLEB1
Lebanon 0084
OH
97.3%
100%
OHLUC1
Lucasville 0058
OH
90.9%
100%
OHMED1
Medina 6802
OH
103.0%
100%
OHMID1
Middlefield 6801
OH
99.4%
100%
OHURB1
Urbana 0084
OH
86.5%
100%
OKCHK1
Chickasha 7005
OK
78.9%
100%
OKLAW1
Lawton 7008
OK
88.6%
100%
OKMSG1
Muskogee 7001
OK
78.5%
100%
OKOKC1
Oklahoma City 7004
OK
84.3%
100%
OKPOT1
Poteau 7007
OK
80.5%
100%
OKPRY1
Pryor 7002
OK
81.4%
100%
OKSEM1
Seminole 7006
OK
79.3%
100%
OKSTW1
Stillwater 7009
OK
90.6%
100%
OKTUL1
Tulsa 7003
OK
89.8%
100%
PADOL2
Doylestown 5611
PA
143.7%
140%
PAEST1
East Stroudsburg 5608
PA
103.2%
100%
PAHAZ1
Hazelton 5609
PA
86.4%
100%
PAKUT1
Kutztown 5607
PA
98.8%
100%
PALAN1
Lansdale 5603
PA
118.4%
120%
PAPOT1
Pottsville 5610
PA
85.3%
100%
PASAY1
Sayre 5506
PA
87.1%
100%
PASOM1
Somerset 5605
PA
90.4%
100%

B-6

--------------------------------------------------------------------------------



SCCAM1
SC Camden 6003
SC
95.1%
100%
SCCOL1
SC Columbia 6001
SC
99.2%
100%
SCCON1
SC Conway 6007
SC
96.7%
100%
SCNCH1
SC North Charleston 6008
SC
94.6%
100%
SCORB1
SC Orangeburg 6004
SC
87.7%
100%
SCRCH1
SC Rock Hill 0017
SC
90.7%
100%
SCWBO1
SC Walterboro 6006
SC
89.8%
100%
SDRPC1
Rapid City 6601
SD
98.3%
100%
SDRPC2
Rapid City 6602
SD
98.3%
100%
SDROS1
Rosebud 6603
SD
71.9%
100%
SDHOME
SD Homebased
SD
86.0%
100%
TNCLV1
Clarksville 0068
TN
90.6%
100%
TNLBN1
Lebanon 0068
TN
94.6%
100%
TNMTP1
Mt Pleasant 0068
TN
83.3%
100%
TNSMR1
Smyrna 0113
TN
90.6%
100%
TNTLH1
Tullahoma 0068
TN
85.3%
100%
TXELP1
El Paso 7704
TX
83.3%
100%
TXELP2
El Paso 7705
TX
83.3%
100%
TXELP3
El Paso 7706 Ft Bliss
TX
91.4%
100%
TXHAM1
Hamilton 7707
TX
77.9%
100%
TXKER1
Kerrville 0100
TX
88.4%
100%
TXLGV1
Longview 7709
TX
84.9%
100%
TXMID1
Midland 7702
TX
86.7%
100%
TXNBF1
New Braunfels 0015
TX
89.0%
100%
TXPAL1
Palestine 7710
TX
79.4%
100%
TXSAT1
San Antonio 0015
TX
83.4%
100%
TXSAT2
San Antonio 0015 Baptist
TX
83.4%
100%
TXSNY1
Snyder 7703
TX
75.9%
100%
TXUVL1
Uvalde 0015
TX
76.4%
100%
TXWIN1
Winnsboro 7708
TX
79.0%
100%
UTOGD1
Ogden 0007
UT
88.9%
100%
UTPKC1
Park City 0007
UT
173.4%
160%
UTPAY1
Payson 0007
UT
104.6%
100%
UTSLC1
Salt Lake City 0007
UT
102.9%
100%
UTSLC2
Salt Lake City 0027
UT
102.9%
100%
UTTOL1
Tooele 0007
UT
97.3%
100%
VACHV1
VA Charlottesville 0109
VA
107.7%
110%
VAMTV1
VA Martinsville 6905
VA
78.9%
100%
VAMAT1
VA Mattaponi 5703
VA
104.7%
100%
VAPTB1
VA Petersburg 5702
VA
93.0%
100%
WAARL1
Arlington 0040
WA
120.6%
120%

B-7

--------------------------------------------------------------------------------



WABEL1
Bellingham 0040
WA
124.0%
120%
WAOLY1
Olympia 0040
WA
116.5%
120%
WASEA1
Seattle 0040
WA
149.1%
140%
WASEA2
Seattle Relief Pilot
WA
149.1%
140%
WICAM1
Cameron 0005
WI
90.4%
100%
WIFDL1
Fond du Lac 0044
WI
92.3%
100%
WIGBY1
Green Bay 0095
WI
91.4%
100%
WILCR1
La Crosse 0042
WI
88.2%
100%
WIMAD1
Madison 0096
WI
109.3%
110%
WIMSH1
Marshfield 0021
WI
88.6%
100%
WIRHN1
Rhinelander 0021
WI
88.3%
100%
WIWAK1
Waukesha 0044
WI
100.7%
100%
WIHOME
WI Homebased
WI
93.9%
100%
WVBEV1
Beaver 0058
WV
81.6%
100%
WVBUC1
Buckhannon 0058
WV
85.6%
100%
WVMRT1
Martinsburg 7301
WV
98.6%
100%
WVMRG1
Morgantown 0058
WV
92.9%
100%
WVRIP1
Ripley 0058
WV
85.8%
100%
WVWHM1
West Hamlin 0058
WV
77.4%
100%
WYCSP1
Casper 8001
WY
96.1%
100%
WYCSP2
Casper 8002
WY
96.1%
100%
WYCHY1
Cheyenne 0003
WY
93.2%
100%
WYRKS1
Rock Springs 0027
WY
94.0%
100%
WYRKS2
Rock Springs RW 8003
WY
94.0%
100%



B-8

--------------------------------------------------------------------------------